 



Exhibit 10.1
CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Confidential
 
DEVELOPMENT AND SUPPLY AGREEMENT
By and Between
CADENCE PHARMACEUTICALS, INC.
and
BAXTER HEALTHCARE CORPORATION
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              SECTION       PAGE  
1.0
  BACKGROUND     4  
 
           
2.0
  DEFINITIONS     50  
 
           
3.0
  COOPERATIVE ORGANIZATION     4  
 
           
4.0
  DEVELOPMENT PROGRAM     5  
 
           
5.0
  PRODUCT REGISTRATIONS     8  
 
           
6.0
  COMMERCIAL SUPPLY     9  
 
           
7.0
  MANUFACTURING FEE     12  
 
           
8.0
  API     13  
 
           
9.0
  EQUIPMENT     14  
 
           
10.0
  QUALITY MANAGEMENT     15  
 
           
11.0
  MARKETING     17  
 
           
12.0
  REPRESENTATIONS AND WARRANTIES     17  
 
           
13.0
  CONFIDENTIALITY     20  
 
           
14.0
  INTELLECTUAL PROPERTY     21  
 
           
15.0
  INDEMNIFICATION     25  
 
           
16.0
  ALTERNATE DISPUTE RESOLUTION     27  
 
           
17.0
  FORCE MAJEURE     27  
 
           
18.0
  RELATIONSHIP OF THE PARTIES     28  
 
           
19.0
  TERM AND TERMINATION     28  
 
           
20.0
  EFFECTS OF TERMINATION     29  
 
           
21.0
  NOTICES     32  

 



--------------------------------------------------------------------------------



 



              SECTION       PAGE  
22.0
  EXPORT     32  
 
           
23.0
  MISCELLANEOUS     33  

2



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS (Continued)
EXHIBITS

     
EXHIBIT A
 
•   API SPECIFICATIONS
 
 
•    PRODUCT SPECIFICATIONS
 
 
•    FORMULATION SPECIFICATIONS
 
 
•   CONTAINER DESCRIPTION
 
   
 
  (Formulation Specifications and Product Specifications are Preliminary as of
the Effective Date of the Agreement and will be agreed upon by the Parties prior
to NDA stability batch production pursuant to Section 4.3.1.)
 
   
EXHIBIT B
  DEVELOPMENT PLAN (Section 4.1)
 
   
EXHIBIT C
  REGULATORY STRATEGY (Section 4.2)
 
   
EXHIBIT D
  DEVELOPMENT FEE SCHEDULE (Section 4.1.4)
 
   
EXHIBIT E
  BAXTER FACILITY IMPROVEMENTS (Section 4.1.5.2) AND BAXTER OWNED EQUIPMENT
(Section 9.1)
 
   
EXHIBIT F
  MINIMUM BATCH SIZES (Section 6.3) AND MANUFACTURING FEE (Section 7.1)
 
   
EXHIBIT G
  QUALITY AGREEMENT (Section 10.0)
 
   
EXHIBIT H
  COST OF API AND METHODOLOGY FOR CALCULATING MANUFACTURING YIELD LOSSES
(Sections 8.3, 8.4 and 12.3.6)
 
   
EXHIBIT I
  ADVERSE EVENT HANDLING PROCEDURE (Section 10.4)
 
   
EXHIBIT J
  CONFIDENTIAL DISCLOSURE AGREEMENT (Sections 13.1)
 
   
EXHIBIT K
  CADENCE OWNED EQUIPMENT (Section 9.2)
 
   
EXHIBIT L
  DEFINITIONS (Section 2.0)

3



--------------------------------------------------------------------------------



 



DEVELOPMENT AND SUPPLY AGREEMENT
     This DEVELOPMENT AND SUPPLY AGREEMENT, (the “Agreement”) is effective as of
July 18, 2007 (the “Effective Date”) between CADENCE PHARMACEUTICALS, INC., a
corporation organized and existing under the laws of the State of Delaware and
having its principal office at 12481 High Bluff Drive, Suite 200, San Diego, CA
92130 (“Cadence”) and BAXTER HEALTHCARE CORPORATION, a corporation organized and
existing under the laws of the State of Delaware and having its principal office
at One Baxter Parkway, Deerfield, Illinois 60015 (“Baxter”). All references to
“Cadence” and “Baxter” will include their respective Affiliates.
1.0 BACKGROUND
     Cadence has an exclusive license to rights in the United States and Canada
to a particular intravenous formulation and manufacturing process of the
Compound, (collectively the “Formulation”). Cadence is seeking a contract
manufacturing organization that is capable of producing the Formulation in a
market-ready form as the Product, suitable for marketing in the Territory.
Cadence currently plans to market the Product in the Territory.
     Baxter manufactures and markets sterile products in glass containers for
parenteral administration of pharmaceutical preparations. Baxter is interested
in providing sterile product manufacturing services to Cadence.
     Cadence and Baxter entered into a Letter of Intent dated November 27, 2006,
as amended (collectively, the “LOI”), to establish their intent to enter into
this Agreement, and the terms upon which both Parties would begin purchasing
certain capital equipment, in addition to Baxter commencing certain technology
transfer-related activities prior to the execution of this Agreement. Upon the
Effective Date, the LOI is superseded in its entirety by this Agreement.
     THEREFORE, the Parties, intending to be legally bound, agree as follows:
2.0 DEFINITIONS
Certain capitalized terms used in this Agreement and not otherwise defined
herein have the meanings assigned to them in Exhibit L.
3.0 COOPERATIVE ORGANIZATION
     In order to facilitate collaboration between the Parties to achieve the
objectives of this Agreement, the Parties agree to the following organizational
provisions:
     3.1 Team Leader. Baxter and Cadence will each identify an individual(s)
with appropriate authority to serve as the primary contact with the other Party
about the Product and

4



--------------------------------------------------------------------------------



 



the Parties’ relationship under this Agreement (each a “Team Leader”). Baxter
will identify a Team Leader for the Development Program, and a Team Leader for
the commercialization phase. Each Team Leader will be responsible for obtaining
cooperation and input from other individuals within such Team Leader’s
organization whose expertise and ability may be required from time to time to
maximize the potential for successful collaboration under this Agreement.
     3.2 Team Leader Responsibilities. Without limiting the scope of the Team
Leader’s responsibilities, particular consideration will be given to key
operational aspects of the relationship, including but not limited to
(i) Product development, regulatory matters highlighted in the Development Plan
(Exhibit B) and Regulatory Strategy (Exhibit C); (ii) transitioning team
leadership responsibilities to a corresponding Team Leader once
commercialization of the Product is undertaken, including such matters as
Product manufacturing, quality and marketing considerations; (iii) coordinating
manufacturing activities to launch the Product into the marketplace; (iv)
reviewing the status of ongoing contractual commitments under the Agreement; and
(v) identifying and implementing actions which would improve the value of the
Product to customers and the Parties. The Team Leaders will develop a process
and procedures to optimize communication and collaboration between the Parties
in order to timely refine the Development Plan and Regulatory Strategy and
achieve the objectives set forth therein. The Team Leaders will communicate
regularly during the Term of the Agreement at mutually agreeable times, and when
necessary hold meetings at mutually agreeable places, to review progress and the
challenges and opportunities for effective collaboration under this Agreement.
The Team Leaders will analyze issues that arise during the Development Program
and subsequent commercialization of the Product and attempt to resolve any
differences as to the most appropriate course of action. If the Team Leaders are
unable to resolve any such differences, the matter(s) shall be escalated to the
Senior Vice President, Manufacturing for Cadence and with respect to Baxter, for
matters arising prior to release of the first commercial (salable) batch of
Product to the Vice President, Project Management for Baxter’s BioPharma
Solutions’ business and for matters arising or after release of the first
commercial (salable) batch of Product to the Plant Manager at Baxter’s facility
in Cleveland, Mississippi (the “Senior Executives”). If the Senior Executives
are unable to resolve any such differences, the matter shall be handled pursuant
to Section 16.0 of this Agreement.
4.0 DEVELOPMENT PROGRAM
     4.1 Development Plan. The Parties desire to collaborate and to mutually
agree to a Development Program and an associated Development Plan, including
without limitation, defining upfront requirements and design parameters. Each
Party shall use Commercially Reasonable Efforts to timely accomplish the tasks
that it is assigned under the Development Plan.
          4.1.1 General. The activities and key milestones to occur during the
Development Program include, but are not limited to, the following activities or
topics: (i) technical feasibility assessment; (ii) formulation and analytical
development; (iii) stability studies and Product batch production to support
Regulatory Submissions; (iv) Regulatory Submissions, and (v) Regulating Groups’
review and approval.

5



--------------------------------------------------------------------------------



 



     In general, during the Term of the Agreement, Cadence will be responsible
for (i) providing technical information about the API, (ii) timely providing the
API and applicable reference standards required for implementation of the
activities described in the Development Plan, (iii) compliance with Regulatory
Submission reporting requirements regarding manufacture and control of the API,
and (iv) timely review, drafting and filing of all necessary submissions with
Regulating Groups.
     In general, during the Term of the Agreement, Baxter will be responsible
for (a) conducting all development studies identified as a Baxter Development
Deliverable in the Development Plan, (b) manufacturing Product for Regulatory
Submissions and as otherwise provided in the Development Plan and pursuant to
the Regulatory Strategy set forth as part of Exhibits B and C, respectively, (c)
preparing those portions of necessary submissions with Regulating Groups
consistent with Baxter’s obligations under the Regulatory Strategy,
(d) supporting Cadence in its efforts to obtain and maintain approval of the
Regulating Groups to sell the Product in the Territory, and (e) supplying
Cadence’s Requirements.
          4.1.2 Development Deliverables. Baxter will promptly disclose to
Cadence during the Term of the Agreement, in English and in writing, all Baxter
materials set forth in the Development Plan (“Baxter Development Deliverables”)
which include such interim progress reports agreed upon by the Parties. Cadence
will promptly disclose to Baxter during the Term of the Agreement, in English
and in writing, all Cadence materials set forth in the Development Plan
(“Cadence Development Deliverables”).
          4.1.3 Additional Development Deliverables. If the Development
Deliverables set forth in Exhibit B prove to contain insufficient Information
for a Party to carry out its responsibilities under this Agreement, including
information required for Cadence to obtain and maintain Regulating Group
approval and registration of the Product in the Territory in accordance with
Section 5.0 or to complete the FDA’s Annual Report and similar reports required
by other Regulating Groups in the Territory, or to obtain patent protection in
accordance with Section 14.0, the Parties will in good faith negotiate an
amendment of Exhibit B to include as a Deliverable the additional Information or
activities which are necessary for such purpose. Such negotiations may arise by
mutual consensus of the Parties or following the written request of either
Party.
          4.1.4 Development Fees.
               4.1.4.1 General. Development Fees payable by Cadence to Baxter
for the Baxter Development Deliverables are described in Exhibit D, together
with payment milestones.
               4.1.4.2 Additional Work. The activities described in Exhibits B
and C are the basis for determination of the Development Fee. Baxter will not be
required to perform, nor be entitled to reimbursement for, any work beyond that
described in Exhibits B and C unless and until the Parties reach written
agreement (coordinated through the Team Leaders under Section 3.2) on the scope
of any additional work and the related additional expenses.

6



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, if any tests, studies or other activities beyond
those encompassed by Exhibits B and C are requested pursuant to Section 3.2
which are required for obtaining or maintaining approvals or registrations of
the Product in the Territory, then such tests, studies or other activities will
be conducted at Cadence’s expense. To the extent Baxter assists Cadence in
conducting such additional tests, studies or other activities, Cadence will pay
Baxter a fee to be negotiated in good faith between the Parties. By way of
example, additional development work might be required in response to Regulating
Group requests during review of Regulatory Submissions (such as laboratory work
or environmental assessment), additional tests to demonstrate compliance with
other compendia, or country specific import testing requirements.
          4.1.5 Letter of Credit. Prior to the Effective Date, Cadence has
established for Baxter’s benefit an irrevocable Letter of Credit in a face
amount of Three Million Two Hundred Sixty Eight Thousand Dollars ($3,268,000) in
the form delivered and with Silicon Valley Bank (the “Letter of Credit”). The
Letter of Credit shall secure Cadence’s performance of its obligations to
reimburse Baxter for costs associated with the equipment to be purchased and
facility improvements outlined in Section 4.1.5.2 (“Baxter Capex”). In the event
Cadence fails to perform its obligations as set forth in Section 4.1.5.2, Baxter
may, in its sole discretion, draw down all or a portion of the Letter of Credit
to satisfy such payment obligation. Baxter’s remedy described in this paragraph
shall be in addition to any other remedy described herein or under applicable
law.
               4.1.5.1 Reduction Process. On a calendar quarterly basis,
beginning after the Effective Date, Cadence shall review invoices paid against
items in the Baxter Capex for that quarter and provide Baxter with a letter
indicating Cadence’s intention to reduce the face value of the Letter of Credit,
by amendment, for the total amount of the invoices paid in the prior periods
(and not yet credited). If Baxter agrees with the amount of Cadence’s proposed
reduction, Baxter will send a letter to the designated contact of the issuer of
the Letter of Credit authorizing the reduction, with a copy to Cadence. The
issuance and maintenance of the Letter of Credit and its amendments will be at
the sole cost and expense of Cadence. Any Letter of Credit amendments shall be
in form and substance satisfactory to Baxter, and shall be implemented with no
lapse in coverage.
               4.1.5.2 Equipment Purchases and Facility Improvements. Cadence
will fund certain facility improvements which are attached hereto as Exhibit E
and incorporated herein by reference. The Parties shall mutually agree in
writing to any expenditures relating to equipment purchases and facility
improvements in excess of Three Million Two Hundred Sixty-Eight Thousand Dollars
($3,268,000). At the end of each calendar quarter, Baxter shall provide Cadence
with an invoice representing the costs of equipment purchases and facility
improvements made by Baxter during the then calendar quarter. Cadence agrees to
pay Baxter in accordance with Section 4.1.6.
          4.1.6 Payment. Development Fees (under Section 4.1.4.1), authorized
additional Development Fees (under Section 4.1.4.2), and costs for equipment
purchases and facility improvements (under Section 4.1.5.2) will be paid by
Cadence in United States dollars within thirty (30) days after the date of
Cadence’s receipt of each invoice from Baxter following

7



--------------------------------------------------------------------------------



 



completion of the designated activities. Invoices not timely paid will be
subject to a late payment charge of one and one-half percent (1-1/2%) per month,
or the highest rate allowed by law if lower, until paid in full. If any portion
of an invoice is disputed, then Cadence shall pay the undisputed amounts as set
forth in the preceding sentence and the Parties shall use good faith efforts to
reconcile the disputed amount within (60) days of receipt; provided, that
Cadence shall not be obligated to pay any late payment fee on any such amount
disputed in good faith.
     4.2 Regulatory Strategy. Exhibit C sets forth Cadence’s Regulatory Strategy
associated with development of the Product. Cadence shall be solely responsible
for the Regulatory Strategy, which must be finalized prior to commencement by
Baxter of Product stability batch production; provided, Cadence will discuss
with Baxter any elements of its Regulatory Strategy which may reasonably be
expected to have an impact on Baxter’s obligations under this Agreement.
     4.3 Product.
          4.3.1 Product Specifications. Exhibit A includes Product
Specifications in provisional form as of the Effective Date of this Agreement
and will be refined and agreed upon by the Parties prior to NDA stability batch
production as part of the Development Program. The Quality Agreement shall
govern the procedures for making changes to Product Specifications for
commercial Product or in connection with further refinements of the Product.
Cadence will be responsible for and must provide final approval of Product
Specifications and Formulation Specifications and all changes thereto prior to
implementation.
          4.3.2 Label Copy. All label copy and changes therein, on the Product
label itself and other label copy that Cadence uses to market Product in the
Territory, will be the responsibility of Cadence. Any Product label affixed by
Baxter to a Product shall be in the form most recently approved by Cadence.
     4.4 Technical Issues. “Technical Failure” is defined as [***]. In the event
there (i) is a Technical Failure, (ii) are technical issues that do not
constitute a Technical Failure that arise during the Development Program, or
(iii) the integration of the [***] equipment purchased by Cadence with respect
to the Development Program has an adverse effect on the production process
(including, but not limited to, the timing or cost of production) (an
“Integration Failure”), the Parties will negotiate in good faith appropriate
amendments to this Agreement, including without limitation, amendments to the
Development Plan, to attempt to develop a technically feasible product.
5.0 PRODUCT REGISTRATIONS
     5.1 Product Registration Application Ownership. Cadence will be the sole
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

8



--------------------------------------------------------------------------------



 



owner of any registration applications submitted to Regulating Groups for the
Product. Cadence will have responsibility for the documentation and submission
of the registration applications to Regulating Groups for the Product in the
Territory and for completing the FDA Annual Report and similar reports required
by other Regulating Groups for Product, with support from Baxter in providing
any information required from Baxter in order to complete such reports.
Communications to and from the FDA and other Regulating Groups that involve the
NDA or any other Regulatory Submissions to Regulating Groups for the Product are
subject to the provisions of Section 5.4.
     5.2 Product Registration in the United States.
          5.2.1 Right of Reference – Drug Master File. Baxter acknowledges that
it holds a Type III DMF (DMF Number[***]. Baxter will provide a Letter of
Authorization for this Type III DMF to Cadence to support an intended proposal
to conduct parametric release in lieu of end-product testing of the Product.
          5.2.2 Additional Filing Data. During the Term of the Agreement, Baxter
will, following prior written agreement with Cadence, provide the FDA and all
other Regulating Groups in the Territory, with additional data and information
related to the Product which are required for Cadence to obtain and maintain
registration and approval of the Product in good standing in the Territory,
including without limitation, Pre-Existing Specifications, Baxter Background
Intellectual Property Rights and Original Product Data. Baxter reserves the
right to inform the FDA and other Regulating Groups that such information is
confidential and to advise the FDA and such Regulating Groups that Cadence will
be entitled to reference such information on a confidential basis during the
Term of the Agreement.
     5.3 Communications to/from Regulating Groups. Baxter will promptly notify
Cadence of any communication from or to the FDA, or any other Regulating Groups,
in connection with the Product (collectively “Communications”), and Cadence will
notify Baxter of Communications that are relevant to Baxter’s activities under
this Agreement, and will use reasonable efforts to agree on (i) whether copies
of such Communications and/or other Information should be provided to each other
as additional Development Deliverables pursuant to Section 4.1.3; and (ii) which
individuals need to collaborate on a response to Communications received.
Cadence shall have primary responsibility to respond to all Communications. In
the event that Baxter and Cadence are unable to agree on the foregoing items,
then Cadence’s position will prevail as it pertains to all Communications sent
to Regulating Groups relating to the API, Formulation, and the Product.
     5.4 User Fees. Cadence will pay all user and/or filing fees charged to
Cadence by Regulating Groups in the Territory which relate to the registration
application and ongoing marketing of the Product, including, but not limited to,
the Application Fee, the annual Drug Product Fee, and a portion of the Drug
Establishment Fee.
6.0 COMMERCIAL SUPPLY
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

9



--------------------------------------------------------------------------------



 



     6.1 Supply and Purchase Obligations. Subject to Baxter’s ability to timely
provide the specified volumes of the Product, during the first three Contract
Years (as defined in Section 19.1) of this Agreement, Baxter will be sole
supplier to Cadence in the Territory for the first [***] units of Product
produced per Contract Year, and for Contract Years four (4) and five (5), Baxter
will be the supplier for [***] units of Product produced per Contract Year, and
Cadence will purchase from Baxter such purchase requirements of Product, for use
or sale in the Territory (“Requirements”). For the purpose of this Section 6.1,
“timely” shall mean that, within any consecutive [***] period, Baxter has
delivered Product sufficient to cover [***] of Cadence’s firm purchase orders
scheduled for delivery during that period.
          6.1.1 Right of First Refusal. Cadence hereby grants to Baxter a right
of first refusal for the supply of any units of Product in excess of [***] per
Contract Year on the terms and conditions set forth in this Section 6.1.1.
Cadence shall provide to Baxter, at least ninety (90) days in advance of the
beginning of a Contract Year, notice of its requirements in excess of [***]
units of Product for such Contract Year (“Excess Requirements”). Baxter shall
have thirty (30) days following receipt of such notice to respond to Cadence in
writing of its desire to supply all or any portion of the Excess Requirements.
If Baxter declines to supply Cadence with all or any portion of the Excess
Requirements or does not respond in writing to Cadence within such thirty
(30) day period, Cadence shall be free to purchase the Excess Requirements from
a third party supplier. Any Excess Requirements supplied hereunder shall be on
the same terms and conditions as the Requirements for such Contract Year.
          6.1.2 Minimum Purchase Requirement. During the Initial Term, Cadence
shall purchase from Baxter a minimum of [***] units of Product per Contract Year
Minimum Purchase Requirement”). These units will be ordered in the minimum batch
size set forth in Exhibit F. If Cadence fails to purchase the Minimum Purchase
Requirement in any Contract Year, within thirty (30) days after the end of each
Contract Year, Cadence shall pay Baxter an amount equal to the amount per unit
set forth in Exhibit F multiplied by the shortfall in units. Cadence shall not
be obligated to pay any shortfall amount if Cadence’s failure to meet the
Minimum Purchase Requirement is due to Baxter’s inability to timely supply
Cadence with its Requirements of Product in the applicable Contract Year and
Baxter’s inability to timely supply such Requirement is not due to Cadence’s
failure to meet its obligations under this Agreement.
     6.2 Forecasts. In order to assist Baxter in its production planning of
Product for Cadence, Cadence will provide to Baxter, at least ninety
(90) calendar days before the beginning of each calendar quarter commencing with
the first Regulatory Submission to a Regulating Group in the Territory by
Cadence for the Product and continuing thereafter during the Term of the
Agreement rolling twelve (12) month forecasts of Cadence’s estimated Product
requirements (“Estimated Requirements”) and expected monthly requirements for
Product during such forecast period. Cadence will make such Estimated
Requirements in good faith given market conditions and other information
available to Cadence, but such Estimated Requirements shall not be binding on
Cadence or Baxter except as provided in
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

10



--------------------------------------------------------------------------------



 



Section 6.3.
     6.3 Firm Purchase Orders.
          6.3.1 General. During the Term of the Agreement and upon the terms and
conditions set forth in this Agreement, Baxter shall, or shall cause its
Affiliates to, manufacture, or cause the manufacture of, and supply to Cadence
Products, ordered pursuant to the process set forth in this Section 6.3,
including, but not limited to volume variations and subject to the restrictions
set forth herein. Cadence will place firm purchase orders for Product at least
ninety (90) calendar days prior to the beginning of each calendar quarter and
shall specify the ship dates for Product. Firm purchase orders will be placed in
increments of no less than the minimum number of units of Product specified in
Exhibit F, or such other number of units as then corresponds to the filling
production lot sizes for Products. Subject to the provisions of Section 6.3.2,
firm purchase orders will not be less than [***] percent ([***]%) nor more than
[***] percent ([***]%) of Cadence’s Estimated Requirements of Product for the
calendar quarter most recently updated. Notwithstanding the foregoing, Baxter
will use Commercially Reasonable Efforts to comply with any of Cadence’s
unplanned changes in firm purchase orders, but will not be held liable for its
inability to do so. Subject to this Section, Sections 8.3, 12.2 and 17.1, Baxter
will meet Cadence’s requested ship dates. Both Parties agree to work together to
reduce lead time for orders and deliveries. Firm purchase orders will be made on
such form of documentation as Baxter and Cadence agree from time to time,
provided that the terms and conditions of this Agreement will be controlling
over any terms and conditions included in any purchase order form used in
ordering Product. Any term or condition of such purchase order form that is in
addition to, different from or contrary to the terms and conditions of this
Agreement will be void, unless the Parties otherwise agree by a separate written
agreement.
          6.3.2 Cancellation of Purchase Orders and Rescheduling. Cadence may
cancel a firm Product purchase order or reschedule requested ship dates to a
later date by giving Baxter prior written notice to such effect. Baxter will use
reasonable efforts to comply with Cadence’s requests. If, however, either (i) a
cancellation of a firm purchase order or (ii) a rescheduling of ship dates for a
firm purchase order that causes a rescheduling by Baxter of the Product
manufacturing date (“Cancellation/Rescheduling”), occurs prior to Baxter’s
scheduled production date for such firm purchase order, Cadence will pay Baxter
a cancellation fee or rescheduling fee (“Cancellation/Rescheduling Fee”) equal
to the following amounts, based on the date of Cancellation/Rescheduling as
follows:

      Number of Days prior to Baxter’s     Scheduled Production Date  
Cancellation/Rescheduling Fee payable
More than sixty (60) days prior
  [***]
More than thirty (30) days and less or equal to sixty (60) days prior
  [***]
Less than or equal to thirty (30) days prior
  [***]

     6.4 Delivery; Shipment. All Product supplied under this Agreement will be
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

11



--------------------------------------------------------------------------------



 



delivered FCA Baxter’s distribution site in Memphis. Baxter will make shipping
arrangements with the appropriate carriers designated in writing by Cadence from
the FCA point, under the agreements that Cadence has with those carriers.
Accordingly, Cadence will be deemed the exporter of record for Product shipped
outside of the United States (which should only occur to the extent such areas
are included in the definition of “Territory.”) Cadence warrants that all
shipments of Product outside the United States will be in compliance with all
applicable United States export laws and regulations, including the Export
Administration Act, and all applicable import laws and regulations.
7.0 MANUFACTURING FEE
     7.1 Manufacturing Fee. Baxter will invoice Cadence a Manufacturing Fee per
unit of Product in the amount set forth in Exhibit F, upon release to finished
goods inventory of Product that has been quality control released by Baxter in
accordance with the chemistry, manufacturing, and controls (CMC) information for
the Product, as provided by Baxter to support the NDA and Product Specifications
set forth in Exhibit A, as may be amended from time to time. The Quality
Agreement shall ultimately govern release of Product for delivery to Cadence.
     7.2 Adjustments. Upon each annual anniversary of a Contract Year effective
on the first day of the Contract Year, Baxter will increase the Manufacturing
Fee by an amount equal to [***] per unit or [***], whichever is greater.
Additionally, the Manufacturing Fee may also be adjusted to reflect increases in
Baxter’s cost of materials for the Product. Baxter will provide Cadence with
written notice ninety (90) days prior to the effective date of any increase in
the Manufacturing Fee, which notice shall set forth the amount and elements of
such increase.
     7.3 Additional Work and Fees. The Manufacturing Fee described in
Section 7.1 is based upon the scope of activities that Baxter plans to undertake
in the ordinary course to manufacture and release Product in accordance with the
Product Specifications, Quality Agreement (Exhibit G) and other Exhibits. The
Manufacturing Fee does not cover activities or expenses related to matters that
might arise outside the ordinary course of manufacturing and releasing Product
in accordance with the Product Specifications, Quality Agreement, and other
Exhibits. By way of example only, additional work might be required for Product
or process changes requested by the FDA or other Regulating Groups, API source
changes or Manufacturing Process changes, USP or other regulatory requirements
changes, excessive or untimely requests by Cadence for label changes or recalls
or other actions by Regulating Groups, or mutually agreed upon expansion of the
Territory. Baxter will not be required to perform, nor be entitled to
reimbursement for, any such work until the Parties negotiate in good faith and
reach written agreement on the scope of the additional work and the related
additional expenses.
     7.4 Payment; Late Payment Charges. Cadence will pay the Manufacturing Fee
(under Section 7.1), expenses for additional work (under Section 7.3),
maintenance-related costs (under Section 9.3), expenses associated with
additional audits (under Section 10.9), expenses for labeling revisions (under
Section 10.10.2) and costs associated with de-installation and restoration
(under Sections 20.4, 20.5 and 20.6) and any other amounts owed to Baxter under
this Agreement, in United States dollars within thirty (30) days after the date
of Baxter’s invoice, by wire transfer in United States dollars, to a bank
account designated in writing by Baxter.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

12



--------------------------------------------------------------------------------



 



Invoices not timely paid will be subject to a late payment charge of [***] per
month, or the highest amount permitted by law, if lower. Notwithstanding the
foregoing, should Cadence give Baxter a Deficiency Notice pursuant to
Section 10.5, Cadence’s obligation to pay under this Section 7.4 shall be
suspended until the Parties have mutually agreed upon a resolution of the
deviation(s) underlying any such Deficiency Notice.
8.0 API.
     8.1 General. Cadence will, at its cost, supply API to Baxter at Baxter’s
manufacturing facilities designated in the Development Plan, or such other
manufacturing facilities as the Parties may agree upon from time to time. API
will be supplied timely, in adequate quantities to enable Baxter to meet its
obligations to develop and manufacture the Product in accordance with the terms
of this Agreement, all in conformance with the API Specifications set forth in
Exhibit A, as may be amended by Cadence from time to time. Baxter and Cadence
will agree on appropriate inventory levels for API and Product and Baxter will
manage these inventory levels. Cadence will retain title to the API while it is
in Baxter’s possession. Baxter will not use the API supplied by Cadence for any
purposes other than pursuant to the terms of this Agreement.
     8.2 Change of API Source or API Manufacturing Process. Cadence will neither
change its API source nor any API Manufacturing Process unless and until such
change is approved by the FDA and all other Regulating Groups in the Territory
for the Product. Cadence agrees to provide written notice to Baxter of any
proposed change no later than Cadence’s initial notice to the FDA or any other
Regulating Group. Following such written notice to Baxter, Baxter will timely
undertake work reasonably required to support Cadence’s filings with the FDA and
other Regulating Groups in the Territory to obtain approval for such change.
Cadence will reimburse Baxter for all reasonable costs incurred by Baxter
directly related to Baxter work performed in support of such API source or API
Manufacturing Process change, including but not limited to the cost of new
stability studies, submissions to the FDA and any other Regulating Groups and
return of unused (if any) API from the prior source or manufactured under prior
API Manufacturing Processes. Cadence will pay Baxter in accordance with
Sections 4.1.4 and 4.1.6 if such change occurs during the development phase and
Section 7.4 if such change occurs during the commercial phase. “API
Manufacturing Process” is defined as a process used in the manufacture of API of
such a type that a change in such process would require approval by the FDA or
other Regulating Groups in the Territory in order to market, sell and distribute
the Product in the Territory.
     8.3 Risk of Loss of API. Subject to Section 12.2.1, Baxter will have the
risk of loss or damage to the API from the time the API is delivered to Baxter’s
manufacturing facility and during the storage thereof. In the event of loss or
damage to the API during such period, Baxter will immediately notify Cadence and
Cadence will provide to Baxter API required for replacement thereof at the
actual replacement cost of the API paid by Cadence to its supplier
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

13



--------------------------------------------------------------------------------



 



including duty, freight and testing costs. Cadence will provide to Baxter
appropriate documentation evidencing such costs.

  8.3.1   If the loss or damage occurred other than during the performance of
the Normal Manufacturing Process, then Baxter shall pay Cadence for such
replacement API in an amount equal to the actual cost paid by Cadence for such
API, plus duty, freight and testing costs.     8.3.2   Per Section 8.4, if the
loss or damage occurred during the performance of the Normal Manufacturing
Process, the amount of API lost or damaged will be included in the annual yield
loss calculation and a determination will be made at the end of the relevant
Contract Year as to what amount, if any, is owed by Baxter to Cadence for such
loss of API.     8.3.3   Notwithstanding the foregoing, Baxter shall not be
required to pay Cadence to replace reasonable amounts of API that are consumed
in the course of testing required for incoming receiving and inspection.    
8.3.4   Baxter will pay amounts owed to Cadence under this Agreement, including
without limitation amounts owed under Sections 8.3.1 and 8.3.2, in United States
dollars within thirty (30) days after the date of Cadence’s invoice, by wire
transfer in United States dollars, to a bank account designated in writing by
Cadence. Invoices not timely paid will be subject to a late payment charge of
[***] per month, or the highest amount permitted by law, if lower.

     8.4 Manufacturing Yield Losses. The actual yield loss percentage for each
Contract Year shall be calculated, reconciled, and agreed to by Cadence and
Baxter within forty-five (45) days following the end of the Contract Year.
Baxter will be responsible for calculating actual yield loss percentage as per
the methodology set forth in Exhibit H which is being provided for illustrative
purposes. The Parties acknowledge and agree that any and all losses occurring
other than during the performance of the Normal Manufacturing Process or any
loss due to improper handling, storage or due to any negligence on the part of
Baxter will not be included in the annual yield loss calculation, but will be
reimbursed to Cadence in accordance with Section 8.3.1.
9.0 EQUIPMENT
     9.1 Baxter Owned Equipment and Risk of Loss. All equipment supplied, owned
or purchased by Baxter, including equipment purchased by Baxter and paid for by
Cadence as set forth in Exhibit E (“Baxter Owned Equipment”) shall at all times
remain the property of Baxter and Baxter assumes the risk of loss of such
property. Baxter hereby waives any and all rights of recovery against Cadence,
or against its directors, officers, employees,
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

14



--------------------------------------------------------------------------------



 



agents or representatives, for any loss or damage to Baxter Owned Equipment,
except if such loss or damage is caused by Cadence’s gross negligence or willful
misconduct.
     9.2 Cadence Owned Equipment and Risk of Loss. All equipment supplied, owned
or purchased by Cadence as set forth in Exhibit K (“Cadence Owned Equipment”)
shall at all times remain the property of Cadence and Cadence assumes the risk
of loss of such property. Cadence hereby waives any and all rights of recovery
against Baxter, or against its directors, officers, employees, agents or
representatives, for any loss or damage to Cadence Owned Equipment, to the
extent the loss or damage is covered or could be covered by insurance (whether
or not such insurance is described in this Agreement), except if such loss or
damage is caused by Baxter’s gross negligence or willful misconduct. Baxter will
use Cadence Owned Equipment only for activities directly related to development
and commercialization of Product under this Agreement, except as otherwise
agreed to in writing by Cadence.
     9.3 Maintenance-related Costs of Baxter Owned Equipment and Cadence Owned
Equipment. Baxter shall be responsible for maintaining the Cadence Owned
Equipment consistent with its practices as in effect from time to time with
respect to Baxter’s manufacturing equipment. Baxter shall be responsible for all
maintenance-related costs for Baxter Owned Equipment. Baxter shall be
responsible for labor-related costs associated with the routine maintenance of
Cadence Owned Equipment. For Cadence Owned Equipment, Cadence shall be
responsible and reimburse Baxter for all costs other than such labor-related
routine maintenance costs, including without limitation, the costs associated
with the purchase of spare parts, any labor-related costs incurred by a third
party and costs associated with extraordinary maintenance so long as such
extraordinary maintenance is not caused by Baxter’s failure to provide adequate
routine maintenance, or Baxter’s gross negligence or willful misconduct.
10.0 QUALITY MANAGEMENT
     10.1 Quality Agreement; Compliance with laws. Baxter and Cadence shall, as
soon as possible after the Effective Date but in all events within ninety
(90) days following the Effective Date, in good faith negotiate and execute a
Quality Agreement concerning the Product and covering the appropriate activities
under this Agreement. Upon execution and delivery of the Quality Agreement by
both Cadence and Baxter, the Quality Agreement shall automatically become part
of this Agreement, as Exhibit G. In the event of a conflict between this
Agreement and the Quality Agreement with respect to any provisions that
specifically relate to quality assurance matters, the Quality Agreement shall
govern or supersede. For clarity purposes, in the event of a conflict between
this Agreement and the Quality Agreement with respect to all other matters, this
Agreement shall govern or supersede. In performing their obligations under this
Agreement, Baxter and Cadence shall comply with any and all applicable
provisions of the Quality Agreement and with all applicable laws, rules and
regulations.
     10.2 Changes to Product Specifications. Subject to Section 4.3, Cadence
Product Specifications may not be amended, changed or supplemented by Baxter
without the prior written consent of Cadence. Except as provided in Section 4.3,
Cadence will give

15



--------------------------------------------------------------------------------



 



Baxter not less than ninety (90) days advanced written notice of an intention to
implement voluntary changes in Product Specifications initiated by Cadence so
that the Parties can collaborate on a plan to implement any related changes
required to meet such changed Product Specifications in a timely and
cost-efficient manner. For Product Specification changes mandated by Regulating
Groups, Baxter shall use Commercially Reasonable Efforts to expedite such
changes upon the request of Cadence. The allocation of the cost of manufacturing
and facility changes required as a result of a change in Product Specifications
will be determined by agreement of the Parties on a case-by-case basis as
provided in Section 4.1.4 if such change occurs during the development phase and
Section 7.4 if such change occurs during the commercial phase. Baxter will
provide Cadence with all information needed to amend the Product NDA and other
Regulatory Submissions in the Territory as a result of any approved Product
Specification change. Baxter will continue to supply Cadence with Product
approved under Cadence’s existing NDA and other Regulatory Submissions until
such time as the changed Product Specifications are permitted by each of the
applicable Regulating Groups in the Territory, except as the Parties otherwise
agree by separate written agreement.
     10.3 Changes to Drug Product Manufacturing Process. Changes to the Drug
Product Manufacturing Process (as defined below) will ultimately be governed by
the Quality Agreement. Baxter will discuss any proposed changes to the Drug
Product Manufacturing Process with Cadence and obtain approval for any
associated change control plan prior to implementation of any development work
to qualify the change. Baxter will follow its established procedures for changes
which are made to its manufacturing process from Product mix to release and
which relate to the manufacture of the Product (“Drug Product Manufacturing
Process”). Baxter will notify Cadence of all such changes/revisions that require
notice based on the Quality Agreement and Regulatory Documentation as provided
to Baxter or such changes/revisions that could reasonably be expected to have a
material effect on the Product. Baxter will obtain Cadence’s written approval
prior to making any such change or revision. Any such changes in the Drug
Product Manufacturing Process will be done at Baxter’s expense. Baxter will
provide Cadence with all information needed to review and approve any changes
and that are necessary to amend the Product NDA and other Regulatory Submissions
in the Territory as a result of any approved Drug Product Manufacturing Process
change. Baxter will continue to supply Cadence with Product approved under
Cadence’s existing NDA and other Regulatory Submissions until such time as the
Product manufactured under the changed process is permitted by each of the
applicable Regulating Groups in the Territory, except as the Parties otherwise
agree by separate written agreement. Notwithstanding the foregoing, in the event
any changes to the Drug Product Manufacturing Process are requested by Cadence,
Baxter shall review the requested changes and Cadence shall obtain Baxter’s
written approval, prior to the implementation of any such changes. The costs
associated with any changes to the Drug Product Manufacturing Process requested
by Cadence shall be the responsibility of Cadence. All costs associated with any
other changes to the Drug Product Manufacturing Process shall be mutually
determined by the Parties.
     10.4 Complaints and Adverse Event Reports. As between Baxter and Cadence,
Cadence will be solely responsible for the reporting to Regulating Groups of
adverse experiences with respect to the Product. Exhibit I sets forth certain
specific provisions

16



--------------------------------------------------------------------------------



 



regarding the handling of customer Product complaints and adverse experiences,
including without limitation adverse event or reaction reports or FDA “field
alerts”.
     10.5 Non-Compliance of Product. Cadence will be responsible for reviewing
batch documentation for each batch of Product and for providing Baxter with
authorization to ship such Product batch. Cadence has the right to reject and
return, at the expense of Baxter, all or any portion of any shipment of Products
that deviates from the Product Specifications or cGMPs, without invalidating any
remainder of such shipment. Cadence or its designated agent shall inspect the
Products manufactured by Baxter upon receipt of such Products and related
Certificate(s) of Analysis and shall give Baxter written notice (a “Deficiency
Notice”) of all claims for Products that deviate from the Product Specifications
or cGMPs within thirty (30) days after Cadence’s receipt of such Products and
related Certificate(s) of Analysis (or, in the case of any defects not
reasonably susceptible to discovery upon receipt of the Product, within thirty
(30) days after discovery thereof by Cadence, but in no event after the
expiration date of the Product). Should Cadence fail to provide Baxter with the
Deficiency Notice within the applicable thirty (30)-day period, then the
delivery shall be deemed to have been accepted by Cadence on the 30th day after
delivery or discovery, as applicable. Except as set out in Section 15.2, Baxter
shall have no liability for any deviations for which Cadence has failed to
provide notice within the applicable 30-day period.
11.0 MARKETING
     11.1 General. The Parties will cooperate in a reasonable manner to support
and facilitate the sale of the Product in the Territory and communicate
regularly to facilitate carrying out their respective responsibilities.
12.0 REPRESENTATIONS AND WARRANTIES
     12.1 Mutual Representations and Warranties. Each Party hereby represents
and warrants to the other Party that, as of the Effective Date (i) this
Agreement is legal and valid and the obligations binding upon such Party are
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
moratorium, reorganization or similar laws affecting the rights of creditors
generally and the availability of equitable remedies, (ii) the execution,
delivery and performance of this Agreement does not conflict with any agreement,
instrument or understanding, oral or written, to which such Party may be bound,
nor violate any law or regulation of any court, governmental body or
administrative or other agency within the Territory having jurisdiction over it,
and (iii) the Party owns, controls, or has the right to grant to the other Party
the licenses and other rights to use the intellectual property it authorizes the
other Party to use in carrying out the objectives of this Agreement and the
Party is not aware of any restrictions, limitations or interests superior to the
Party’s intellectual property rights which would prevent the other Party from
using such intellectual property in carrying out the objectives of this
Agreement or which would cause the other Party to infringe the rights of others.
During the Term of the Agreement, if a Party becomes aware of any events or
circumstances that are reasonably likely to cause its representations and
warranties to be untrue, the Party will promptly provide the other Party with
written notice of such events or circumstances, including details

17



--------------------------------------------------------------------------------



 



reasonably requested by the other Party in order to evaluate the impact of such
events or circumstances on this Agreement.
     12.2 Warranties of Cadence.
          12.2.1 API.
               12.2.1.1 General. Cadence represents, warrants and covenants that
the API, when delivered to Baxter hereunder, will, to the best of its knowledge
after due inquiry (i) be manufactured, tested, and packaged in accordance with
applicable cGMP regulations and all applicable laws and regulations of the FDA
and other applicable Regulating Groups in the Territory; (ii) meet the API
Specifications; (iii) not be adulterated or misbranded within the meaning of the
FD&C Act or any similar laws or regulations of applicable Regulating Groups in
the Territory; and (iv) not be an article which may not be introduced into
interstate commerce under the FD&C Act or any similar laws or regulations of
applicable Regulating Groups in the Territory. Cadence warrants that the Cadence
Owned Equipment (as set forth in Exhibit K) will perform according to its
specifications when operated by Baxter personnel according to documented
procedures and the integration of the Cadence Owned Equipment will not have an
adverse impact on the Development Program.
               12.2.1.2 Replacement.
                    (a) In the event of non-acceptance by Baxter of any delivery
of API due to its failure upon inspection or testing by Baxter to meet Cadence’s
warranties set forth in Section 12.2.1.1, Cadence’s sole obligation and Baxter’s
exclusive remedy will be limited to replacement of the API (subject to the
provisions of this Section).
                    (b) If, however, the failure of API to meet Cadence’s
warranties is not discoverable upon reasonable physical inspection and testing,
but is identified by Baxter after storage and handling by Baxter in accordance
with the Product labeling and after activities utilizing API have commenced
under the Development Plan, then Cadence’s obligation will also include payment
to Baxter of an amount comparable to the Development Fees under Section 4.1.4
attributable to the development activities that Baxter must repeat with
non-defective API, or if during the commercialization phase, after manufacturing
activities utilizing API have commenced, payment to Baxter of the Manufacturing
Fee per unit of Product required to be replaced using non-defective API.
                    (c) Following notice from Baxter and at the direction of
Cadence, Baxter will return the then remaining defective API or Product that
incorporates defective API or is otherwise non-compliant to Cadence or, at
Baxter’s option or if requested by Cadence, destroy the same or deliver it to a
third party qualified in such waste disposal. Cadence will bear the cost of any
return of API, Product or work-in-process, including freight and handling, and
the costs of API, Product and/or work-in-process destruction, if requested by
Cadence. Cadence will, at its expense, replace defective API as expeditiously as
possible and pay Baxter for Product and work-in-process incorporating defective
API within thirty (30) days of receipt of Baxter’s detailed invoice following
completion of the designated return or destruction hereunder.
     12.3 Warranties of Baxter.

18



--------------------------------------------------------------------------------



 



          12.3.1 General. Baxter represents, warrants and covenants that Product
manufactured under this Agreement, at the time of release at Baxter’s
manufacturing facility (i) will be manufactured, tested, and packaged in
accordance with this Agreement, the Quality Agreement, applicable cGMP
regulations and all other applicable laws and regulations of the FDA and other
applicable Regulating Groups in the Territory; (ii) will meet the Product
Specifications; (iii) will not be adulterated or misbranded within the meaning
of the FD&C Act or any similar laws or regulations of applicable Regulating
Groups in the Territory; and (iv) will not be an article which may not be
introduced into interstate commerce under the FD&C Act or any similar laws or
regulations of applicable Regulating Groups in the Territory. Notwithstanding
the foregoing, this warranty will not extend to the API or the Formulation, nor
to Product labeling, and will not apply to the extent Cadence has breached its
warranty under Section 12.2.1.1.
          12.3.2 Facility. At all times during the Term of the Agreement, Baxter
shall (i) perform Baxter’s obligations under this Agreement in compliance with
all applicable cGMP regulations and all other applicable laws and regulations of
the FDA and other applicable Regulating Groups in the Territory; (ii) use
Commercially Reasonable Efforts to protect and maintain the Cadence Owned
Equipment; and (iii) maintain sufficient expertise, with respect to personnel
and equipment, to fulfill the obligations of Baxter established hereunder.
          12.3.3 Product. Baxter represents, warrants and covenants that
(i) Baxter or its Affiliate shall transfer to Cadence good and marketable title
to the Products free from any and all liens, mortgages or encumbrances of any
kind; (ii) all Product manufactured and supplied to Cadence under this Agreement
shall have a shelf life of no less than [***]; and (iii) Baxter shall use
Commercially Reasonable Efforts to supply Product under this Agreement with a
shelf life of no less than [***]. Such shelf life shall be measured against the
month of expiration that is imprinted on the label at the time of manufacture.
Baxter further represents, warrants and covenants that all batches of the
Product shall be made available by Baxter for pick-up by Cadence or its designee
promptly. For purposes of this Section 12.3.3, “date of its release” shall mean
the date the Product is approved by Baxter quality control as evidenced by the
issuance of a certificate of compliance.
          12.3.4 Debarred Persons. Baxter covenants that it will not in the
performance of its obligations under this Agreement use the services of any
person debarred or suspended under 21 U.S.C. §335(a) or (b).
          12.3.5 Cadence Licensed Intellectual Property. Baxter acknowledges and
agrees that (A) it has been informed that Product is to be made subject to the
Cadence Licensed Intellectual Property, and (B) that it will only manufacture
Product for the benefit of Cadence and its sublicensees.
          12.3.6 Replacement. Baxter’s sole obligation and Cadence’s exclusive
remedy for breach of Baxter’s warranties set forth in Sections 12.3.1 through
12.3.4, other than if such breach is caused by the gross negligence or
intentional misconduct of Baxter, will be
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

19



--------------------------------------------------------------------------------



 



limited to replacement of the Product and including reimbursement of Cadence’s
actual costs associated with any recall or marketing withdrawal of the Product.
Following Baxter’s notice to Cadence that additional API will be required to
replace defective Product, Cadence will promptly provide to Baxter API necessary
for replacement of such Product. Cadence will provide to Baxter appropriate
documentation evidencing the actual replacement cost of the API paid by Cadence
to its supplier including duty, freight and testing costs. Notwithstanding the
foregoing, Baxter will pay no more for the additional API than Cadence’s actual
costs for the replacement API, plus duty, freight and testing costs.
     12.4 Limitation of Warranties. NEITHER PARTY MAKES ANY OTHER EXPRESSED OR
IMPLIED WARRANTY EXISTS, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE, AND EACH PARTY EXPRESSLY DISCLAIMS ANY SUCH
WARRANTIES. Except as provided in Section 15.0, or as otherwise expressly stated
in this Agreement, neither Party will be liable to the other Party for any
proximate, indirect, incidental or consequential damages arising from a breach
of warranty under this Agreement.
13.0 CONFIDENTIALITY
     13.1 Pre-Existing Confidentiality Agreement. The Parties have previously
signed a Confidentiality Agreement effective April 11, 2006, a copy of which is
attached to this Agreement as Exhibit J, to cover the exchange of confidential
information and materials relating to [***].
     13.2 Confidentiality. Any Confidential Information of the Parties exchanged
hereunder shall be governed by, and shall be maintained in confidence pursuant
to, the confidentiality provisions set forth in the Confidentiality Agreement.
     13.3 Exceptions. In addition to the exceptions set forth in the
Confidentiality Agreement, Cadence may provide a copy of this Agreement and all
its exhibits and amendments to the licensors of the Cadence Licensed
Intellectual Property, Bristol-Myers Squibb Company and SCR Pharmatop; provided,
however, that Cadence will redact all terms related to confidential financial
information, and shall request of such licensors of the Cadence Licensed
Intellectual Property the ability to redact other terms as reasonably requested
to be redacted by Baxter prior to providing such documents to licensors of the
Cadence Licensed Intellectual Property.
     13.4 Publicity and SEC Filings. The Parties agree that any public
announcement of the execution of this Agreement shall only be by one or more
press releases mutually agreed to by the Parties. The failure of a Party to
return a draft of a press release with its proposed amendments or modifications
to such press release to the other Party within five (5) days of such Party’s
receipt of such press release shall be deemed as such Party’s approval of such
press release as received by such Party. Unless the prior written consent of the
other Party is obtained, no Party shall, except as may be required by law or
regulations (including without limitation any United States Securities and
Exchange Commission filings required) in any manner disclose or advertise or
publish or release for publication any statement mentioning the other Party or
information contained in or acquired pursuant to this Agreement, or the fact
that any Party has furnished or contracted to furnish the other Party the items
required by this Agreement, or quote
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

20



--------------------------------------------------------------------------------



 



the opinion of any employee of the other Party. In the event Cadence proposes to
file with the Securities and Exchange Commission or the securities regulators of
any state or other jurisdiction a registration statement or any other disclosure
document which describes or refers to this Agreement under the Securities Act of
1933, as amended, the Exchange Act, or any other applicable law relating to
securities matters, Cadence shall notify Baxter of such intention and shall
provide Baxter with a copy of relevant portions of the proposed filing not less
than five (5) Business Days prior to such filing (and any revisions to such
portions of the proposed filing a reasonable time prior to the filing thereof),
including any exhibits thereto relating to this Agreement, and shall use
reasonable efforts to obtain confidential treatment of any information
concerning this Agreement that Baxter requests be kept confidential, and shall
only disclose Confidential Information which it is advised by counsel or the
Securities and Exchange Commission is legally required to be disclosed. No such
notice shall be required under this Section 13.4 and each Party may disclose any
previously disclosed information if the substance of the description of or
reference to this Agreement contained in the proposed filing or disclosure has
been included in any previous filing made by either Party hereunder or otherwise
approved by the other Party. Baxter may communicate to investors information to
the extent made public by Cadence.
     13.5 Survival. The obligations under this Section 13 will extend for the
longer of the term of this Agreement or [***].
14.0 INTELLECTUAL PROPERTY
     14.1 Ownership of Inventions.
          14.1.1 Ownership of Background Intellectual Property Rights. Ownership
of Background Intellectual Property Rights will remain in the Party owning them
on the Effective Date of this Agreement.
          14.1.2 Cadence Ownership. The entire right, title and interest in all
discoveries, inventions and improvements which are conceived or reduced to
practice during the course of the work being performed pursuant to this
Agreement (i) solely by Cadence or its employees, agents or other
representatives; or (ii) by Baxter or its employees, agents or other
representatives (alone or jointly with one or more Cadence employees, agents or
representatives) useful only in connection with the Compound, the Product and/or
the Formulation (the “Cadence Inventions”) will be owned solely by Cadence.
          14.1.3 Baxter Ownership. The entire right, title and interest in all
discoveries, inventions and improvements which are conceived or reduced to
practice during the course of work being performed pursuant to this Agreement
solely by Baxter or its employees, agents or other representatives, other than
Cadence Inventions and Joint Inventions (the “Baxter Inventions”) will be owned
solely by Baxter, subject to Sections 14.2.2 and 14.3.
          14.1.4 Joint Ownership. Subject to Sections 14.1.2 and 14.1.3, the
entire right, title and interest in all discoveries, inventions and improvements
which are conceived or
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

21



--------------------------------------------------------------------------------



 



reduced to practice during the course of the work being performed pursuant to
this Agreement jointly by (i) Cadence or its employees, agents or other
representatives and (ii) Baxter or its employees, agents or other
representatives (the “Joint Inventions”) will be jointly owned by Cadence and
Baxter, each of which will own an undivided one-half (1/2) interest in such
invention, subject to Sections 14.2.2 and 14.3. Each Party will cooperate with
the other in completing any patent applications relating to Joint Inventions,
and in executing and delivering any instrument required to assign, convey or
transfer to each Party its undivided one-half (1/2) interest.
          14.1.5 Assignment of Ownership Rights. All employees, consultants,
subcontractors and agents performing services for a Party under this Agreement
shall have assigned in writing to such Party all of their right, title and
interest in, to and under any and all discoveries, inventions and improvements
directly related to the Product so as to effectuate the provisions of this
Article 14.
     14.2 Reports: Information Developed During Project.
          14.2.1 Content of Reports. Baxter will provide to Cadence reports
containing the data, test results, and specifications or procedures for the
Product developed specifically for the Compound and/or the Formulation
(“API/Formulation Specifications”), all as described in detail under the heading
“Reports” in the Development Deliverables set forth in Exhibit B The Reports may
also contain references to (i) pre-existing Baxter standard operating
procedures, specifications, material codes and their specifications, and other
information developed by Baxter prior to the execution of this Agreement, but
not including any such procedures, specifications, material codes and their
specifications or other information developed by Baxter in its Grosotto facility
and which is owned or licensed to the licensor of Cadence Licensed Intellectual
Property (“Pre-Existing Specifications”) that fall within Baxter Background
Intellectual Property Rights and (ii) original laboratory notebooks and other
Good Laboratory Practices documentation generated by Baxter or its agents
pursuant to this Agreement (“Original Product Data.”).
          14.2.2 Ownership of Reports and Contents. The Reports, the Original
Product Data solely as it relates to the Product, and the data, test results,
and API/Formulation Specifications therein, will become the property of Cadence
and will be treated as Cadence’s Confidential Information and be subject to the
provisions of Section 13.0 of this Agreement. For the avoidance of doubt, the
Reports, data, test results and API/Formulation Specifications will become the
property of Cadence even if they constitute Baxter Inventions under
Section 14.1.3 or Joint Inventions under Section 14.1.4, subject to the Cadence
Product License granted to Baxter under Section 14.3.1. Pre-Existing
Specifications, Baxter Background Intellectual Property Rights, as well as
Original Product Data (other than as it relates to the Product), will remain the
property of Baxter and will constitute Baxter’s Confidential Information and be
subject to the provisions of Section 13.0 of this Agreement, subject to the
Baxter License under Section 14.3.2.
          14.2.3 Archiving of Reports. In accordance with Section 10.11, Baxter
will retain the original Reports and Original Product Data for archival
purposes.

22



--------------------------------------------------------------------------------



 



     14.3 Licenses.
          14.3.1 To Baxter From Cadence. Cadence hereby grants to Baxter a
nonexclusive, royalty-free license, with a right to sublicense solely to a
Baxter Affiliate, to make the Product in the Territory under Cadence Background
Intellectual Property Rights, Cadence Licensed Intellectual Property, Cadence
Inventions and Joint Inventions (the “Cadence Product License”), only to the
extent necessary for Baxter to fulfill Baxter’s obligations under this
Agreement. The Cadence Product License shall be subject and subordinate to the
IV APAP Agreement and the Pharmatop License Agreement. BMS shall be an express
third party beneficiary of Baxter’s obligations under the Cadence Product
License that relate to compliance with the terms and conditions of the IV APAP
Agreement with the express right to enforce the same directly against Baxter.
Cadence shall provide Baxter with the text of any amendment or restatement of
either the IV APAP Agreement or the Pharmatop License Agreement within fourteen
(14) days after the effective date of such amendment or restatement; provided,
however, that Cadence may redact the text to delete confidential information
solely to the extent such confidential information does not alter the scope of
either Party’s rights under this Agreement. The Cadence Product License shall
terminate immediately upon the termination of the sublicense or license from BMS
to Cadence with respect to such right, but Cadence must provide prompt notice of
such termination to Baxter. Cadence shall indemnify Baxter against any claim of
infringement, misappropriation or unauthorized use of Cadence Licensed
Intellectual Property to the extent such claim arises from Baxter’s use of
Cadence Licensed Intellectual Property after termination of the Cadence Product
License but before Baxter received actual notice of such termination.
          14.3.2 To Cadence From Baxter. Baxter hereby grants to Cadence (a) a
nonexclusive, royalty-free, license in the Territory, with a right to sublicense
to Cadence Affiliates, licensors of Cadence Licensed Intellectual Property and,
with Baxter’s prior written consent, not to be unreasonably withheld,
conditioned or delayed, Cadence sublicensees, to make, have made, use, sell,
offer for sell and import the Product under Baxter Background Intellectual
Property, only to the extent that such Baxter Background Intellectual Property
is actually used in the manufacture of the Product under this Agreement; and
(b) an exclusive, royalty-free, worldwide license, with a right to sublicense to
Cadence Affiliates, licensors of Cadence Licensed Intellectual Property and,
with Baxter’s prior written consent, not to be unreasonably withheld,
conditioned or delayed, Cadence sublicensees, to make, have made, use, sell,
offer for sale and import the Product under all Baxter Inventions and Baxter’s
interest in all Joint Inventions, each only to the extent actually used in
connection with the Compound, the Product and/or the Formulation (collectively
(a) and (b) of this Section 14.3.2 shall be known as the “Baxter License”). The
license set forth in subsection (b) of the immediately preceding sentence shall
be exclusive, even as to Baxter, only to the extent such Baxter Inventions and
Joint Inventions are actually used in connection with the Compound, the Product
and/or the Formulation. Baxter shall retain full rights to exploit such Baxter
Inventions and Joint Inventions (i) for the purpose of performing its
obligations under this Agreement and (ii) to the extent such Baxter Inventions
and Joint Inventions are not used in connection with the Compound, the Product
and/or the Formulation. The license set forth in subsection (b) hereof shall
become nonexclusive, and all sublicenses under the Baxter License (except for
sublicenses

23



--------------------------------------------------------------------------------



 




to Cadence Affiliates and licensors of Cadence Licensed Intellectual Property)
shall terminate, immediately upon the termination of this Agreement, the IV APAP
Agreement or the Pharmatop License Agreement. Notwithstanding the foregoing, the
Baxter License shall survive if this Agreement is terminated by Cadence pursuant
to Sections 19.2.1.2 or 19.2.1.3.
          14.3.3 Pre-Existing Specifications and Original Product Data. Baxter
will (i) make Pre-Existing Specifications referenced in the Reports and Original
Product Data available to Regulating Groups as directed by such Regulating
Groups and as provided in Section 5.0, and (ii) upon Cadence’s reasonable
request, provide copies of Pre-Existing Specifications referenced in the Reports
and relevant portions of Original Product Data (but excluding data or
information which is unrelated to the Product) to Cadence for Cadence’s use in
Regulatory Submissions outside the United States if (a) pursuant to Section 5.0
such information is reasonably required for Cadence’s Regulatory Submission for
the Product in the Territory and (b) Cadence agrees to treat all such
information (other than as it relates to the Product and which is owned by
Cadence under this Agreement) as Baxter’s Confidential Information under the
provisions of Section 13.0.
     14.4 Patents.
          14.4.1 Patent Filings on Solely-Owned Inventions. Each Party will, in
its sole discretion, prepare, file, prosecute and maintain Patent Applications
for inventions as to which it has sole ownership under Sections 14.1 and 14.2
above and will be responsible for related interference proceedings. Each Party
will endeavor to ensure whenever possible that claims are filed and prosecuted
in such Patent Applications specifically directed to the Field. At least thirty
(30) days prior to the contemplated filing date, each Party responsible for
preparing a Patent Application will submit to the other Party a substantially
completed draft of such Patent Application. Each Party will bear all costs under
this Section for inventions as to which it has sole ownership. Each Party will
cooperate with the other Party’s perfection of filings.
          14.4.2 Joint Inventions and Patent Filings. With respect to all Patent
Applications on Joint Inventions (“Joint Patent Applications”), Baxter will
prepare and file Joint Patent Applications and will diligently prosecute and
maintain same. At least thirty (30) days prior to the contemplated filing,
Baxter will submit a substantially completed draft of all such Joint Patent
Applications to Cadence for its approval. As to claims contained in any Joint
Patent Application directed to the Field, Cadence shall have the right to
comment and to have any such reasonable comments incorporated into the claims
included in such Joint Patent Application prior to filing. If the parties are
unable to resolve any differences regarding the claim language directed to the
Field, the matter will be handled pursuant to Section 16.0 of this Agreement. As
to claims contained in any Joint Patent Applications directed outside the Field,
Baxter will confer with Cadence and shall in good faith consider adopting
Cadence’s suggestions regarding the prosecution of such claims included in the
Joint Patent Applications after taking into account the interests of Cadence and
its licensors and sublicensees under the Joint Patent Applications. The Parties
will share equally the costs of the preparation, filing, prosecution and
maintenance of any Joint Patent Applications and will share equally the costs of
any related interference proceedings. Baxter will copy Cadence with any official
actions and submissions in such Joint Patent Applications. If either Party
elects not to pay its portion of any shared costs for a Joint Patent

24



--------------------------------------------------------------------------------



 



Application, the other Party may proceed with such Joint Patent Application in
its own name and at its sole expense, in which case the Party electing not to
pay its share of costs will assign its entire right, title and interest in and
to such Joint Patent Application to the other Party. Any such election and
related assignment shall be on a jurisdiction-by-jurisdiction basis.
               14.4.3 Public Disclosure. Each Party agrees to delay any public
disclosure of the subject matter of any Patent Application until after filing of
such Patent Application, but in no event less than one hundred eighty (180) days
after notice to the other Party of the intent to disclose such subject matter.
     15.0 INDEMNIFICATION
          15.1 Indemnification By Cadence. Cadence, on its own behalf, and on
behalf of its Affiliates, will defend, indemnify and hold harmless Baxter and
its Affiliates, and their respective directors, officers, shareholders,
employees and agents, and each of their successors and permitted assigns, from
and against any and all third party claims, actions, causes of action,
liabilities, losses, damages, costs or expenses, and resulting settlements,
awards or judgments, including reasonable attorneys’ fees (“Damages”), which
arise out of or relate to (i) the failure of API provided by Cadence hereunder
to meet the warranties set forth in Section 12.2.1; (ii) a breach by Cadence of
any of its other representations, warranties, covenants, agreements or
obligations under this Agreement; (iii) the negligence or willful misconduct of
Cadence in the performance or nonperformance of any of Cadence’s obligations
under this Agreement; (iv) personal injury or property damage caused by the
Product at any time before or after first commercial sale (except to the extent
covered by Baxter’s indemnification obligations set forth in Section 15.2); or
(v) any patent, trade name, trademark, service mark or copyright infringement,
or any claim or judgment of such infringement thereof, relating to the
Formulation or API supplied by Cadence, or to the Product (except to the extent
covered by Baxter’s indemnification obligations pursuant to Section 15.2), or
the intellectual property licensed to Baxter under Section 14.3.1, or the use or
printing of any trademark(s), trade names or copyrightable materials of Cadence
or its Affiliates, as authorized by this Agreement.
          15.2 Indemnification By Baxter. Baxter, on its own behalf, and on
behalf of its Affiliates, will defend, indemnify and hold harmless Cadence and
its Affiliates, and their respective directors, officers, shareholders,
employees and agents, and each of their successors and permitted assigns, from
and against any and all Damages which arise out of or relate to (i) the failure
of Product provided by Baxter hereunder to meet the warranties set forth in
Section 12.3; (ii) a breach by Baxter of any of its other representations,
warranties, covenants, agreements or obligations under this Agreement; (iii) the
negligence or willful misconduct of Baxter in manufacturing Product or in the
performance or nonperformance of any of Baxter’s obligations under this
Agreement; or (iv) any patent, trade name, trademark, service mark or copyright
infringement, or any claim or judgment of such infringement thereof, relating to
the manufacturing processes or equipment used by Baxter to manufacture the
Product (excluding the Cadence Owned Equipment (as set forth in Exhibit K) and
further except to the extent covered by Cadence’s indemnification obligations
pursuant to Section 15.1), or the intellectual property licensed to Cadence
under Section 14.3.2, or the use of any trademark(s), trade names or

25



--------------------------------------------------------------------------------



 



copyrightable materials of Baxter or its Affiliates, as authorized by this
Agreement.
     15.3 Notice; Procedure. The indemnified Party will give the indemnifying
Party prompt written notice of any claim, proceeding or suit for which it seeks
indemnification under Sections 15.1 or 15.2 (hereafter, a “Matter”). The
indemnifying Party will have fifteen (15) business days after receipt of the
indemnified Party’s notice to notify the indemnified Party that the indemnifying
Party elects to conduct and control the defense of such Matter. If the
indemnifying Party does not give the foregoing notice, the indemnified Party
will have the right to defend or settle such Matter in the exercise of its
exclusive discretion, and the indemnifying Party will, upon request from the
indemnified Party, promptly pay to it in accordance with Sections 15.1 or 15.2,
as the case may be, the amount of any Damages resulting from such Matter. Except
in the event of a conflict of interest between the indemnified Party and the
indemnifying Party, if the indemnifying Party gives the foregoing notice, the
indemnifying Party will have the obligation to undertake, conduct and control,
through counsel of its own choosing and at the sole expense of the indemnifying
Party, the conduct and control of the defense and any settlement of such Matter
and the indemnified Party will cooperate with the indemnifying Party in
connection therewith; provided that: (a) the indemnifying Party will not thereby
permit any lien, encumbrance or other adverse charge upon any asset of the
indemnified Party; (b) the indemnifying Party will permit the indemnified Party
to participate in the defense or settlement through counsel chosen by the
indemnified Party, but the fees and expenses of such counsel will be borne by
the indemnified Party except as provided in clause (c) below; (c) the
indemnifying Party will agree to reimburse promptly under Sections 15.1 or 15.2,
as the case may be, the indemnified Party for the full amount of any
liabilities, losses, damages, costs and expenses, including reasonable
attorney’’ fees, resulting from the Matter, except for any fees and expenses of
counsel for such indemnified Party incurred after the assumption of the conduct
and control of such Matter by the indemnifying Party; and (d) the indemnifying
Party will not settle or otherwise resolve any Matter without prior notice to
the indemnified Party and the consent of the indemnified Party (which consent
shall not be unreasonably withheld, conditioned or delayed). So long as the
indemnifying Party is contesting any Matter in good faith, the indemnified Party
will not pay or settle any such Matter; except that such indemnified Party will
have the right to pay or settle any such Matter but in so doing such indemnified
Party will be deemed to have waived any right to indemnity therefore by the
indemnifying Party under Section 15.1 or 15.2, as the case may be.
     In the event that the indemnified Party reasonably believes that there
exists a substantial conflict of interest with the indemnifying Party, then the
indemnified Party will give the indemnifying Party notice of such conflict of
interest and the indemnifying Party will not have the right or obligation to
undertake, conduct and control the defense or settlement of any Matter and the
indemnified Party will have the right to defend or settle such Matter in the
exercise of its exclusive discretion; provided that the indemnifying Party
(a) will not thereby permit any lien, encumbrance or other adverse charge upon
any asset of the indemnified Party; and (b) will not settle or otherwise resolve
any Matter without prior notice to the indemnified Party and the consent of the
indemnified Party (which consent shall not be unreasonably withheld, conditioned
or delayed). In such event, the indemnifying Party will, upon request from the
indemnified Party, promptly pay to it in accordance with Section 15.1 or 15.2,
as the case may be, the amount of any liabilities, losses, damages and expenses,
including reasonable attorneys’ fees, resulting from such claim, proceeding or
suit.

26



--------------------------------------------------------------------------------



 



     15.4 No Claim for Losses. In no event will either Party or their respective
Affiliates be liable for any special, indirect, incidental or consequential
damages arising out of this Agreement.
     15.5 Insurance. Baxter is self-insured for the types of liabilities for
which indemnification by Baxter is likely to arise under Section 15.2. Prior to
commercial launch of the Product, Cadence will obtain and keep in force at its
sole expense during the Term of the Agreement, the following insurance covering
Cadence and its agents, employees, representatives and subcontractors:
(i) Comprehensive or Commercial General Liability in an amount not less than
[***] dollars ($[***]) each occurrence combined single limit for bodily injury
and property damage for products completed operations (including vendors
coverage), blanket contractual liability, personal injury and independent
contractors protective insurance, which name Baxter as an additional insured and
require at least thirty (30) days written notice to Baxter prior to any
cancellation, non-renewal or material change in coverage. Cadence will provide
Baxter with a certificate of insurance evidencing compliance with this insurance
obligation.
16.0 ALTERNATE DISPUTE RESOLUTION
The Parties will attempt to settle any claim or controversy arising out of this
Agreement through good faith negotiations and in the spirit of mutual
cooperation. Any issues that cannot be resolved by the Senior Executives as set
forth in Section 3.2 or any other issues between the Parties will be referred to
the Chief Executive Officer of Cadence and the General Manager of Baxter’s
BioPharma Solutions business (the “Executive Officers”) to resolve the dispute.
In the event such Executive Officers cannot resolve the dispute, the dispute
will be mediated by a mutually acceptable mediator to be chosen by the Parties
within thirty (30) days after written notice by the Party demanding mediation.
Neither Party may unreasonably withhold consent of the selection of the mediator
and the Parties will share the costs of the mediation equally. The Parties may
agree to replace mediation with some other form of Alternative Dispute
Resolution “ADR”), such as neutral fact-finding or a mini-trial. Any dispute
which cannot be resolved by the Parties through mediation or another form of ADR
within one hundred and ninety (90) days of the date of the initial written
demand for mediation may then, and only then, be submitted to the Federal or
state courts, as appropriate, for resolution. Nothing in this Section will
prevent either Party from resorting to judicial process if (i) good faith
efforts to resolve the dispute under these procedures have been unsuccessful or
(ii) injunctive relief from a court is necessary to prevent serious and
irreparable injury to one Party or to others.
17.0 FORCE MAJEURE
     17.1 General. Neither Party will be liable, or deemed in breach of its
obligations under this Agreement, for a delay in performance or nonperformance
as the result of an act of governmental authority, war, acts of terrorism, riot,
fire, explosion, hurricane, flood, strike, lockout, or injunction; inability to
obtain fuel, power, raw materials, labor, Containers, plastic film or
components, or transportation facilities; accident, breakage of machinery or
apparatus
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

27



--------------------------------------------------------------------------------



 



solely to the extent not caused by such Party’s negligence or willful
misconduct; or any other cause beyond its reasonable control preventing the
manufacture, shipment, or acceptance, of the Product, or any component thereof
(“Force Majeure”) provided that the affected Party (i) promptly notifies the
other Party of the Force Majeure event as provided in Section 17.2, (ii) uses
reasonable diligence and efforts to remedy the situation if reasonably capable
of being remedied by that Party, (iii) continues performance of its obligations
to the extent the Force Majeure event permits, and (iv) resumes performance of
its obligations delayed by Force Majeure events as soon as possible. This
requirement that any Force Majeure be remedied with all reasonable dispatch will
not require settlement of strikes or labor controversies by acceding to the
demands of the opposing parties in such strikes or labor controversies.
     17.2 Notice. A Party affected by Force Majeure will promptly notify the
other explaining the nature, details, and expected duration thereof. The
affected Party will advise the other Party from time to time as to progress in
remedying the situation and as to the time when the affected Party expects to
resume its obligations and will notify the other Party as to the expiration of
any Force Majeure as soon as the affected Party knows the date thereof. If a
Party anticipates that a Force Majeure is reasonably likely to occur, that Party
will notify the other Party as soon as practicable, explaining the nature,
details, and expected duration thereof.
18.0 RELATIONSHIP OF THE PARTIES
     It is expressly acknowledged and agreed that Baxter and Cadence will be
independent contractors and that the relationship between the two Parties will
not constitute a partnership, joint venture or agency. Neither Party, nor its
agents or employees, will be deemed agents or representatives of the other
Party. Neither Party will have the right to enter into any contracts or
commitments in the name of or on behalf of the other Party, without the prior
written consent of the other Party to do so. Nothing herein will be construed as
granting any license or right under any patent or trademark right of either
Party, by implication or otherwise, to the other except as expressly provided
herein.
19.0 TERM AND TERMINATION
     19.1 Term and Expiration. This Agreement will be effective as of the
Effective Date and will terminate at the end of the 5th Contract Year (“Initial
Term”), unless terminated earlier as herein provided (“Term of the Agreement”).
“Contract Year” is defined as (i) the twelve (12) month period beginning with
the month in which the first regulatory approval of the Product by a Regulating
Group in the Territory (including price approval if applicable in the
jurisdiction in the Territory) is received by Cadence and (ii) each successive
twelve (12) month period.
          19.1.2 Automatic Renewal. Upon expiration of the Initial Term, this
Agreement will automatically renew thereafter for consecutive one (1) year terms
on each successive annual anniversary of the Contract Year unless either Party,
by not less than two (2) years prior written notice to the other Party,
signifies by such notice its intention to terminate this Agreement upon the
expiration of the applicable Contract Year. By way of clarification, if either
Party desires that this Agreement terminate at the end of the Initial Term, the
Party must give

28



--------------------------------------------------------------------------------



 



written notice before the first day of the fourth Contract Year.
     19.2 Early Termination
          19.2.1 Termination by Either Party. Either Party may terminate this
Agreement as follows:
               19.2.1.1 effective immediately upon the giving of written notice,
if approval of the Product’s NDA is not received within [***] months from the
Effective Date;
               19.2.1.2 effective ninety (90) days after written notice given by
the non-breaching Party of a material breach of this Agreement by the other
Party, if such breach is not cured within ninety (90) days of receipt of such
notice containing details of such breach (or such additional time as is
reasonably necessary to cure such breach provided the breaching Party has
commenced a cure within the ninety (90) day period and is diligently pursuing
completion of such cure); or
               19.2.1.3 effective immediately upon written notice given by the
non-bankrupt Party, if the other Party files a petition in bankruptcy, or is
adjudicated a bankrupt, becomes insolvent, makes an assignment for the benefit
of creditors, is voluntarily or involuntarily dissolved, or has a receiver,
trustee or other court officer appointed for its property.
               19.2.1.4 effective immediately upon written notice by either
Party to the other Party if the Parties are unable to reach agreement following
good faith negotiations as described in Section 4.4, if there is a Technical
Failure or an Integration Failure; provided, however, that termination under
this Section 19.2.1.4 shall in no event be effective earlier than [***] from the
Delivery Date.
          19.2.2 Termination by Cadence. In the event that Baxter does not agree
to the assignment by Cadence of this Agreement or any of Cadence’s rights or
obligations hereunder to a competitor (as such term is defined in
Section 23.1.3, below) of Baxter, Cadence may terminate this Agreement,
effective thirty (30) days after giving written notice to Baxter, subject to
Cadence’s fulfillment of its Minimum Purchase Requirement obligations as set
forth in Section 6.1.2.
20.0 EFFECTS OF TERMINATION
     20.1 Payments. Termination will not relieve or release either Party from
making any payments which may be due and owing under the terms of this
Agreement.
     20.2 Pre-Commercial Activities. Without limiting the generality of
Section 20.1, Cadence will pay Baxter for any Pre-Commercial Activities
performed by Baxter (as defined under the LOI) prior to the effective date of
termination hereunder, including all reasonable expenditures made by Baxter in
accordance with the terms of this Agreement for facility improvements and
purchases of capital equipment, including any non-cancelable expenditures
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

29



--------------------------------------------------------------------------------



 



which are outstanding as of the date of termination of this Agreement.
     20.3 Disposal of API or Product. Upon termination of this Agreement, Baxter
will promptly return all then remaining API to Cadence, or if requested by
Cadence and at Baxter’s option, destroy such API or deliver it for destruction
to a third party qualified in such waste disposal. Return or destruction of API
will be at Cadence’s expense if termination of the Agreement arises under
Section 19.2.1.1 (failure of Product NDA to timely issue). Return or destruction
of API will be at the other Party’s expense if termination is initiated by a
Party pursuant to Sections 19.2.1.2 through 19.2.1.4 due to an act or omission
of such other Party. Product shall be returned to Cadence promptly at Cadence’s
expense and Cadence shall take delivery of and pay for all undelivered Products
that are manufactured and/or packaged pursuant to a Firm Order, at the price in
effect at the time the Firm Order was placed; provided that no such payment
shall be due from Cadence if this Agreement is terminated by Cadence pursuant to
Section 19.2.1.2 or 19.2.1.3, including, but not limited to, termination for
Baxter’s failure to provide sufficient quantities Products in accordance with
the Product Specifications and cGMPs; or failure to provide such Products in a
timely manner. If Cadence is responsible for the expense of disposition of API,
Product, or work-in-process, Cadence will pay Baxter all reasonable amounts due
Baxter under this Section within thirty (30) days of receipt of Baxter’s
detailed invoice following completion of the designated return or destruction.
     20.4 De-Installation Costs of Cadence Owned Equipment. Cadence shall be
entitled to physical possession of the Cadence Owned Equipment. Cadence agrees
to reimburse Baxter for all reasonable costs incurred in the de-installation of
Cadence Owned Equipment which includes without limitation the removal, crating
and transportation or shipping of Cadence Owned Equipment from Baxter’s
manufacturing facility to a location specified by Cadence.
     20.5 Restoration Costs of Baxter’s Facility. Cadence agrees to reimburse
Baxter for all reasonable costs incurred in the restoration of Baxter’s
manufacturing facility to its pre-installation condition, as set forth in
Section 20.6, including, the repair of any damage to the manufacturing facility
caused by or resulting from the removal of the Cadence Owned Equipment, despite
the exercise of reasonable care.
     20.6 De-installation, Removal and Restoration Activities. The
de-installation, removal and restoration activities shall be conducted in a
manner that is not unreasonably disruptive to, and does not impose unreasonable
burdens on Baxter or its operations at its manufacturing facility. Baxter shall
provide Cadence with a written estimate of the cost of (i) such disassembly,
crating and removal (ii) the disconnection of any and all connections to the
Cadence Owned Equipment including without limitation electrical, air piping,
conduits, dust collecting ducts, in a manner which preserves in all material
aspects the integrity of the structures and fixtures of Baxter’s facility, and
(iii) the restoration of the facility to a “four wall” condition, including the
repair of any damage to the facility, which despite the exercise of reasonable
care, was caused by or resulted from the removal of the machinery, equipment and
any other fixed assets. Cadence shall be responsible for arranging for all
transportation and shipping of the Cadence Owned Equipment being transferred
from Baxter’s facility to Cadence’s location, including the timely application
in its own name of any required licenses, permits or any other governmental
authorization required to transfer the Cadence Owned Equipment.

30



--------------------------------------------------------------------------------



 



     20.7 Technology Transfer. Upon the request of Cadence at any time during
the Term of the Agreement, Baxter shall cooperate in the technology transfer of
the manufacture of the Products to a third-party supplier/manufacturer selected
by Cadence in its sole discretion. In furtherance of the technology transfer,
Baxter shall make its employees and other internal resources reasonably
available to Cadence and the designated third-party supplier/manufacturer and
provide copies of all technology, documents, data and other information solely
related to the Cadence Product License and the Baxter License. Any such
third-party supplier/ manufacturer that Cadence may designate to manufacture the
Products shall be required to sign a customary and appropriate confidentiality
agreement with Baxter with respect to the nondisclosure and the appropriate and
limited use of any Baxter Confidential Information transferred hereunder. With
respect to all documents, data and other information provided in connection with
this Section 20.7, (i) Baxter shall be responsible for the cost of providing a
single copy only; and (ii) in addition to paper and other tangible copies,
Baxter shall, upon Cadence’s request, also provide to Cadence and/or the
third-party supplier/manufacturer electronic copies of such documents, data and
other information, provided, that, Baxter or its Affiliates have electronic
copies thereof, and provided, further, that Baxter shall have no obligation to
reformat or otherwise alter or modify any such electronic materials.
Notwithstanding the foregoing, this Section 20.7 shall not be construed to give
any other manufacturer, whether or not a competitor of Baxter, access to
Baxter’s manufacturing facility, information in Baxter’s Drug Master File [***],
or right of reference to the Drug Master File. Cadence shall reimburse Baxter
for its reasonable costs associated with the transfer of technology contemplated
by this Section 20.7. At the time of the requested technology transfer, Cadence
and Baxter shall discuss the feasibility and costs associated with Baxter
providing to Cadence, in connection with such technology transfer, access to
Baxter employees or consultants to facilitate the technology transfer.
     20.8 Baxter Non-Compete Obligation. Baxter hereby agrees that neither it
nor any of its Affiliates shall develop or commercially produce for itself or
for any Third Party any intravenous formulation of product containing the
Compound for distribution or sale in the Territory during the term of this
Agreement and any renewals hereof. At any time during the term of this
Agreement, Cadence may inform Baxter of its intention to commence negotiation
with third parties regarding distribution services to wholesale warehouses for
Product in the Territory. In such event, Baxter shall have the non-exclusive
right to negotiate with Cadence for such services; however, neither party shall
be obligated to enter into such agreement and, until such time as Cadence and
Baxter may enter into a definitive written agreement for such services, nothing
herein shall be construed to prevent Cadence from entering into an agreement for
such services with any third party.
     20.9 Survival. Expiration or termination of the Agreement will not relieve
the Parties of any obligation accruing prior to such expiration or termination,
and the provisions of Sections 12.2.1.1 (Cadence Warranty regarding API), 12.3
(Baxter Warranties), 5.1 (Product Registration Application Ownership), and
Sections 13.0 (Confidentiality), 14.0 (Intellectual Property), 15.0
(Indemnification), 20.0 (Effects of Termination), 21.0 (Notices), 22.0 (Export),
and 23.0 (Miscellaneous) will survive the expiration or termination of the
Agreement. Any expiration or termination of this Agreement will be without
prejudice to the rights of either Party against the other accrued or accruing
under this Agreement prior to expiration or termination.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

31



--------------------------------------------------------------------------------



 



21.0 NOTICES
     All notices or other communications which are required or permitted under
this Agreement will be in writing and deemed delivered at the time they are
personally delivered, or on the business day next following the date of
confirmed transmission when sent by facsimile, or two (2) business days after
being sent by a nationally recognized overnight courier, and addressed as
follows:
If to Baxter:
Baxter Healthcare Corporation
BioPharma Solutions
Route 120 and Wilson Road
Round Lake, Illinois 60073
Attention: General Manager
Fax No.: 847-270-3410
With a copy to:
Baxter Healthcare Corporation
One Baxter Parkway
Deerfield, Illinois 60015
Attention: General Counsel
Fax No.: 847-948-2450
If to Cadence:
Cadence Pharmaceuticals, Inc.
12481 High Bluff Drive, Suite 200
San Diego, CA 92130
Attention: Senior Vice President, Pharmaceutical Development and Manufacturing
Fax No: 858-436-1401
With a copy to:
Cadence Pharmaceuticals, Inc.
12481 High Bluff Drive, Suite 200
San Diego, CA 92130
Attention: General Counsel
Fax No: 858-436-8510
22.0 EXPORT
     Each Party will adhere to the United States Export Administration Laws and
Regulations and will not export or re-export any technical data or Information
received from the disclosing

32



--------------------------------------------------------------------------------



 



Party or the direct product of such technical data or Information to any
proscribed country listed in the United States Export Administration
Regulations, unless properly authorized by the United States Government.
23.0 MISCELLANEOUS
     23.1 Binding Effect; Assignment.

  23.1.1.   This Agreement will be binding upon and inure to the benefit of the
Parties and their successors and permitted assigns.     23.1.2.   Baxter may not
assign this Agreement or any of its rights or obligations hereunder except with
the written consent of Cadence, such consent not to be unreasonably withheld;
provided, however, that Baxter may arrange for subcontractors to perform
specific testing services arising under this Agreement without the consent of
Cadence; provided, further, that Baxter shall provide advance notice of the name
and function of any such subcontractor and shall ensure such subcontractor’s
adherence to the terms of this Agreement, including, but not limited to, the
obligations of confidentiality set forth in Section 13.0.     23.1.3.   Cadence
may assign this Agreement or any of its rights or obligations hereunder, except
to a competitor of Baxter, without approval from Baxter; provided, however, that
Cadence shall give prior written notice of any assignment to Baxter, any
assignee shall covenant in writing with Baxter to be bound by the terms of this
Agreement and Cadence shall remain liable hereunder. For the purposes of this
Section 23.1, “competitor” means [***].     23.1.4.   Notwithstanding the
foregoing provisions of this Section 23.1, either Party may assign this
Agreement to any of its Affiliates or to a successor to, purchaser or licensee
of all or substantially all of its business, provided that such assignee agrees
in writing to be bound hereunder. For purposes of the foregoing, the phrase “all
or substantially all of its business” shall mean, with respect to Cadence, the
business of Cadence relating to the Product and not necessarily any other
products to which Cadence may have rights.

     23.2 Entire Agreement. This Agreement, together with its Exhibits
(including without limitation the Confidentiality Agreement) and the Letter of
Credit, contains the entire agreement between the Parties relating to the
subject matter hereof and all prior written and verbal proposals, discussions,
writings, and other understandings, by and between the Parties and relating to
the subject matter, are superseded hereby, including the LOI. None of the terms
of this Agreement will be deemed to be waived by either Party or amended, unless
such waiver or amendment is in writing executed by both Parties and such writing
recites specifically that it is a
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

33



--------------------------------------------------------------------------------



 



waiver of or an amendment to the terms of this Agreement.
     23.3 Governing Law. This Agreement will be deemed to have been entered into
in the State of New York and its interpretation and construction and the
remedies for its enforcement or breach are to be applied pursuant to and in
accordance with the laws of the State of New York without regard to the United
Nations Convention on Contracts for the International Sale of Goods and without
giving effect to any choice of laws rule that would cause the application of the
laws of any jurisdiction other than the internal laws of the State of New York,
to the rights and duties of the Parties.
     23.4 Severability. In the event that any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein will not in any way be affected or impaired thereby,
unless the absence of the invalidated provision(s) adversely affect the
substantive rights of the Parties. The Parties agree to replace any invalid
provision or parts thereof by new provision(s) which closely approximate the
economic and proprietary results intended by the Parties.
     23.5 Waiver. The waiver by either Party hereto of any right hereunder or of
a material breach by the other Party will not be deemed a waiver of any other
right hereunder or of any other material breach by said other Party whether of a
similar nature or otherwise.
     23.6 Review with Counsel. Each Party agrees that it has had the opportunity
to review this Agreement with its legal counsel. Accordingly, the rule of
construction that any ambiguity in this Agreement is to be construed against the
drafting Party will not apply.
     23.7 Counterparts. This Agreement may be executed in two counterparts, by
original or facsimile signature, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.
[Remainder of page intentionally left blank.]

34



--------------------------------------------------------------------------------



 



In Witness Whereof, the Parties have executed this Agreement by their duly
authorized representatives as of the date first set forth above.

                  CADENCE PHARMACEUTICALS, INC.   BAXTER HEALTHCARE CORPORATION
   
 
               
By:
  /s/ Theodore R. Schroeder   By:   /s/ Daniel Tasse    
 
         
 
   
 
               
Name:
  Theodore R. Schroeder   Name:   Daniel Tasse    
 
         
 
   
 
               
Title:
  President and Chief Executive Officer   Title:   GM — BPT    
 
         
 
   
 
               
Date:
  July 13, 2007   Date:   July 18, 2007    

35



--------------------------------------------------------------------------------



 



EXHIBIT A
API/FORMULATION SPECIFICATIONS
CONTAINER DESCRIPTION
PRODUCT SPECIFICATIONS
Product Definition Assumptions:

     
Formulation (for 100 mL)
   
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]
Other Drug Product Specifications
   
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***] “Container” as defined in this Agreement includes the following
components
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]
Packaging
   
[***]
  [***]
[***]
  [***]
[***]
  [***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

36



--------------------------------------------------------------------------------



 



EXHIBIT A (cont)
Product Definition Assumptions(cont):
Sterilization release method. [***]
Active Ingredient. The API (paracetamol, USP) will be provided by Cadence free
of charge and in a format suitable for aqueous mixing unless otherwise agreed by
Cadence and Baxter. All other excipients will be provided by Baxter, and their
cost has been incorporated into the Unit Price provided below.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

37



--------------------------------------------------------------------------------



 



EXHIBIT B
DEVELOPMENT PLAN
Cadence Development Activities

                                  Submission and     Initiation   Transfer  
Implementation   Approval
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]       [***]   [***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

38



--------------------------------------------------------------------------------



 



EXHIBIT C
PROPOSED REGULATORY STRATEGY
Cadence IV APAP – Transfer to Cleveland, MS
PQA No. [***]
[***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

39



--------------------------------------------------------------------------------



 



[***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

40



--------------------------------------------------------------------------------



 



EXHIBIT D
DEVELOPMENT FEE SCHEDULE
One-time Technology Transfer/Stability Batch/Registration Activities:

                      All amounts in $1000s       Program Phase Activity  
Expense   I   II   III   IV
[***]
  [***]   [***]            
[***]
  [***]       [***]        
[***]
  [***]       [***]        
[***]
  [***]       [***]        
[***]
  [***]       [***]        
[***]
  [***]       [***]        
[***]
  [***]       [***]        
[***]
  [***]           [***]    
[***]
  [***]               [***]
[***]
  [***]               [***]
[***]
  [***]               [***]
[***]
  [***]               [***]
[***]
  [***]   [***]   [***]   [***]   [***]

Timing of Development Program Payments. A total payment of [***] is required for
development program expenses, portions of which would be due at the time of the
completion of each of the following phases:
Phase I: Program initiation (signing of Letter of Intent or equivalent). Note:
As of the Effective Date of this Agreement, the [***] Program initiation fee,
also described as Phase I Development Activities, has been paid in full by
Cadence.
Phase II: Activities leading up to formal scheduling of stability batch
production
Phase III: Manufacture of stability batch
Phase IV: Submission of NDA
The Development program assumes the development of 2 container sizes (50 mL; 100
mL) in one type of glass. If a second glass type is required to be validated,
total expenses and required payment would rise to [***]. The program time line
would also be impacted.
* The expenses detailed in the Table above total [***], but a reduced payment of
[***] has been requested by Baxter as an incentive to confine development
activities to one glass type.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

41



--------------------------------------------------------------------------------



 



EXHIBIT E
BAXTER FACILITY IMPROVEMENTS AND BAXTER OWNED EQUIPMENT
Facility Improvements and Capital Equipment Owned by Baxter:

         
Facility Build-Out and Upgrades to create dedicated IV-APAP line
       
[***]
    [***]  
Ancillary systems for mixing, sterilization, and packing
    [***]  
Installation costs, taxes, shipping costs
       
[***]
    [***]  
TOTAL
    [***]  

The preceding expenses are required for Baxter to create the IV-APAP production
line and would be borne entirely by Cadence.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

42



--------------------------------------------------------------------------------



 



EXHIBIT F
MINIMUM BATCH SIZES AND MANUFACTURING FEE
Minimum Batch Size:
The batch size on which all pricing is based is the optimal batch as determined
by the Development Program. As of the Effective Date, the minimum batch size has
not been determined. The parties agree that once the minimum batch size has been
established by mutual agreement, all Product will be produced in the agreed upon
batch size.
Manufacturing Fee Structure:

          100 mL vial
The first [***] units ordered
  [***]
Units [***] to [***]
  [***]
Units [***] to [***]
  [***]
Units [***] to [***]
  [***]
Units over [***]
  [***]

          50 mL vial
The first [***] units ordered
  [***]
Units [***] to [***]
  [***]
Units [***] to [***]
  [***]
Units [***] to [***]
  [***]
Units over [***]
  [***]

For the avoidance of doubt, in a year in which BAXTER accepts Cadence’s Purchase
Orders for [***] units of Product in the 100mL configuration, the first [***]
units would be priced at $[***], the next [***] at $[***], the next [***]
million at $[***], the next [***] at $[***], and the remaining [***] at $[***].
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

43



--------------------------------------------------------------------------------



 



EXHIBIT G
QUALITY AGREEMENT
[TO BE ATTACHED AFTER THE EFFECTIVE DATE]

44



--------------------------------------------------------------------------------



 



EXHIBIT H
COST OF API AND METHODOLOGY FOR CALCULATING MANUFACTURING
YIELD LOSSES

          Description of Cadence Material, the       Active Pharmaceutical
Ingredient (API):   IV-APAP  
[***]
    [***]  
 
       
[***]
    [***]  
 
       
[***]
    [***]  
[***]
    [***]  

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

45



--------------------------------------------------------------------------------



 



EXHIBIT I
ADVERSE EVENT HANDLING PROCEDURE
Each Party will notify the other Party following receipt of any information
within the timeframes specified herein, including but not limited to information
regarding any threatened or pending action by Regulating Groups, that might
reasonably affect the safety or efficacy claims of the Product, activity under
the Development Program, production or marketing of the Product, or the ability
of Cadence to supply API. Promptly upon receipt of such notice, the Parties will
consult with each other in an effort to arrive at a mutually acceptable
procedure for taking appropriate action, provided, however, that nothing
contained herein will be construed as restricting the right of either Party to
make a timely report of such matter to any Regulating Groups or take other
action that it deems to be appropriate or required by applicable law or
regulation.
Baxter shall report to Cadence all adverse event reports on the Product as soon
as possible but in no event later than two (2) business days of notification of
the event to Baxter either directly or through Product Surveillance.
Cadence will be responsible for reporting all adverse events which relate to the
Product as required by applicable legal requirements and the requirements of any
Regulating Group.



46



--------------------------------------------------------------------------------



 



EXHIBIT J
CONFIDENTIAL DISCLOSURE AGREEMENT
[***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

47



--------------------------------------------------------------------------------



 



EXHIBIT K
CADENCE OWNED EQUIPMENT
The following list details the equipment required for IV-APAP production that
has been assigned as assets that Cadence will purchase and own, along with the
anticipated price as of the date of the LOI. Actual expense may be different,
based on the actual specifications of the equipment selected and any expediting
expenses that Cadence may elect to pursue and are the responsibility of Cadence.

         
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  

* The selection and purchase of the [***] equipment was already in process at
the time of Baxter’s involvement in the IV-APAP development and
commercialization program and continues to be the responsibility of Cadence.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

48



--------------------------------------------------------------------------------



 



EXHIBIT L
DEFINITIONS
(Section 2.0)
As used in this Agreement the following terms will have the following meanings:
     The term “ADR” will have the meaning set forth in Section 16.0.
     The term “Affiliate” will mean any corporation or business entity that
controls, is controlled by, or is under common control with, Cadence or Baxter.
A corporation or business entity will be deemed to control another corporation
or business entity if it owns, directly or indirectly, fifty percent (50%) or
more of the securities or other ownership interests representing the equity, the
voting stock, or general partnership interest of such corporation or business
entity.
     The term “API” will mean the Compound supplied to Baxter by Cadence in
accordance with the terms of this Agreement and the Specifications set forth in
Exhibit A, as amended from time to time.
     The term “API/Formulation Specifications” will have the meaning set forth
in Section 14.2.1.
     The term “API Manufacturing Process” will have the meaning set forth in
Section 8.2.
     The term “Background Intellectual Property Rights” will mean all patents,
patent applications, copyrights, trade secrets, and other intellectual property
rights owned by either Party or under which a Party otherwise has the right to
grant licenses without accounting to any third party or to the other Party,
where the inventions claimed, the works of authorship, or the know-how, trade
secrets and the like, were not made in performance of activities pursuant to, or
in anticipation of, this Agreement. For the avoidance of doubt, Baxter
Background Intellectual Property rights do not include any such intellectual
property rights developed by Baxter in its Grosotto facility and which is owned
or licensed to the licensor of Cadence Licensed Intellectual Property.
     The term “Baxter Capex” will have the meaning set forth in Section 4.1.5.
     The term “Baxter Development Deliverables” will have the meaning set forth
in Section 4.1.2.
     The term “Baxter Patent Rights” will mean the rights granted by any
governmental authority under a Patent that covers a method, apparatus,
manufactured article, material or process necessary or useful for the
manufacture of Product, which Patent is owned or Controlled by Baxter.
     The term “Cadence Development Deliverables” will have the meaning set forth
in Section 4.1.2.

49



--------------------------------------------------------------------------------



 



     The term “Cadence Licensed Intellectual Property” will mean those certain
Patents and Patent Applications licensed and/or sublicensed to Cadence pursuant
to the IV APAP Agreement and the Pharmatop License Agreement.
     The term “Commercially Reasonable Efforts” will mean means the application
by a Party, consistent with the exercise of prudent technical and business
judgment, of diligent and sustained efforts and of material resources to fulfill
the obligation in issue, consistent with the efforts a Party would devote to a
pharmaceutical product of similar market and profit potential or strategic value
at a similar stage in development or product life as the Product in issue, based
on conditions then prevailing.
     The term “competitor” will have the meaning set forth in Section 23.1.3.
     The term “Compound” will mean N-acetyl-para-aminophenol (CAS Registry
No. 103-90-2), also commonly referred to as acetaminophen and/or paracetamol.
     The term “Confidentiality Agreement” will mean the two-way disclosure
agreement, signed by the Parties, copies of which are attached to this Agreement
as Exhibit J.
     The term “Confidential Information” will have the meaning set forth in
Section 13.0.
     The term “Container” will mean the container portion of the Product as
described in Exhibit A, as may be amended from time to time.
     The term “Contract Year” will have the meaning set forth in Section 19.1.
     The term “Control” will mean possession of the ability to grant the
licenses or sublicenses as provided for in this Agreement without violating the
terms of any agreement or arrangement with any third party.
     The term “cGMP” or “Current Good Manufacturing Practices” will mean the
good manufacturing practices required by the FDA and set forth in the FD&C Act
or FDA regulations, policies, or guidelines (including ICH adopted guidelines)
in effect at a particular time, for the manufacture and testing of
pharmaceutical materials.
     The term “Development Deliverables” will have the meaning set forth in
Sections 4.1.2 and 4.1.3 and include the materials set forth on Exhibit B).
     The term “Development Fees” will have the meaning set forth in
Section 4.1.4.
     The term “Development Plan” will mean the plan for development of the
Product, as set forth in Exhibit B and described generally in Section 4.1.
     The term “Development Program” will mean the development effort hereunder
which

50



--------------------------------------------------------------------------------



 



will enable Cadence to file an Regulatory Submissions with Regulating Groups in
the Territory and which encompasses the tasks set forth on Exhibits B and C and
the Development Deliverables set forth on Exhibit B.
     The term “Drug Product Manufacturing Process” will have the meaning set
forth in Section 10.3.
     The term “Effective Date” will have the meaning set forth in the preamble
to this Agreement.
     The term “Estimated Requirements” will have the meaning set forth in
Section 6.2.
     The term “FDA” will mean the United States Food and Drug Administration and
any successor agency and the corresponding regulatory authority of each
jurisdiction in the Territory.
     The term “FD&C Act” will mean the United States Federal Food, Drug and
Cosmetic Act, as amended, or any corresponding Act of each jurisdiction in the
Territory.
     The term “Field” will mean the development for, registration and
manufacture of, the Product.
     The term “Force Majeure” will have the meaning set forth in Section 17.1.
     The term “Formulation” will mean any and all premix, ready-to-use
formulations containing the Compound.
     The term “Formulation Specifications” will mean those specifications for
the final release of the premix, ready-to-use solution that are developed and
finalized by the Parties as part of the Development Program and which, together
with the Container, are part of the Product Specifications.
     The term “Information” will mean (i) techniques and data relating to the
Field, including, but not limited to, ideas (including patentable inventions),
inventions, practices, methods, knowledge, trade secrets, documents, apparatus,
clinical and regulatory strategies, test data (including pharmacological,
toxicological and clinical test data), analytical and quality control data,
manufacturing, patent and legal data, market data, financial data within the
Field and (ii) chemical formulations, compositions of matter, product samples
and assays within the Field.
     The term “Initial Term” will have the meaning set forth in Section 19.1.
     The term “Integration Failure” will have the meaning set forth in
Section 4.4.
     The term “Inventions” will have the meaning set forth in Section 14.1.2.
     The term “IV APAP Agreement” shall mean that certain IV APAP Agreement (US
and Canada) dated February 21, 2006, by and between Bristol-Myers Squibb Company
and Cadence,

51



--------------------------------------------------------------------------------



 



as the same may be amended from time to time.
     The term “Letter of Credit” will have the meaning set forth in
Section 4.1.5.
     The term “Letter of Intent” (LOI) will have the meaning set forth in
Section 1.1.
     The term “Manufacturing Fee” will mean the fee per unit paid by Cadence to
Baxter for Product manufactured under this Agreement as described in Section 7.1
and Exhibit F.
     The term “Matter” will have the meaning set forth in Section 15.3.
     The term “Minimum Purchase Requirements” will have the meaning set forth in
Section 6.1.2.
     The term “NDA” will mean (i) a New Drug Application, as defined in the FD&C
Act and applicable regulations promulgated thereunder, as amended from time to
time, or any corresponding foreign application, registration, or certification
of each jurisdiction in the Territory.
     The term “Normal Manufacturing Process” shall mean the process beginning
upon the mixing of the API by Baxter and ending when the finished Product is
released into finished goods inventory at Baxter’s manufacturing facility.
     The term “Original Product Data” will have the meaning set forth in
Section 14.2.1.
     The term “Party” or “Parties” will mean Cadence and Baxter individually,
and collectively, as applicable.
     The term “Patent” will mean (i) valid and enforceable letters patent
including any extension, registration, continuation, reissue, reexamination or
renewal thereof and (ii) to the extent valid and enforceable rights are granted
by a governmental authority thereunder, a Patent Application.
     The term “Patent Application” will mean an application for letters patent.
     The term “Pharmatop License Agreement” shall mean that certain License
Agreement dated December 23, 2002, between SCR Pharmatop and Bristol-Myers
Squibb Company, as the same may be amended from time to time.
     The term “Pre-Existing Specifications” will have the meaning set forth in
Section 14.2.1.
     The term “Product” will mean a premix, ready-to-use solution incorporating
API that has (i) undergone the formulation process established under the
Development Program and (ii) been packaged and terminally sterilized within the
Container, all in accordance with the Product Specifications.

52



--------------------------------------------------------------------------------



 



     The term “Product Specifications” will mean the Formulation Specifications
together with the Container description, which collectively describe the Product
and are developed and finalized by the Parties as part of the Development
Program as provided under Section 4.3.1 and thereafter as agreed by the Parties
pursuant to the Quality Agreement. As of the Effective Date, provisional Product
Specifications are set forth in Exhibit A.
     The term “Quality Agreement” will mean the Quality Agreement, pursuant to
Section 10.1, to be set forth in Exhibit G hereto.
     The term “Regulating Groups “ will mean the FDA and its successors and
similar governmental agencies outside the United States and in the Territory
which are responsible for granting manufacturing, marketing, price and/or
reimbursement price authorizations and includes applicable national,
supra-national (e.g. the European Commission or the Council of the European
Union), state or local Regulating Groups, department, bureau, commission,
council or other governmental entity in the Territory that has jurisdiction over
the API, Compound, Formulation or Product, whether the development, manufacture,
handling, storage, transportation, destruction, or otherwise.
     The term “Regulatory Strategy” will mean the principal regulatory
considerations that are associated with Product development during the
Development Program as set forth in Exhibit C and described generally in
Section 4.2.
     The term “Regulatory Submissions” will mean those applications and filings
identified in the Regulatory Strategy and required by FDA regulations, as
amended from time-to-time, and the equivalent applications and filing for each
country or super-national jurisdiction in the Territory, including but not
limited to, the Product NDA or Investigational New Drug Application (INDA).
     The term “Reports” will have the meaning set forth in Section 14.2.1.
     The term “Requirements” will have the meaning set forth in Section 6.1.
     The term “Team Leaders” will have the meaning set forth in Section 3.1.
     The term “Technical Failure” will have the meaning set forth in
Section 4.4.
     The term “Term of the Agreement” will have the meaning set forth in
Section 19.1.
     The term “Territory” will mean the United States and any additional
countries added by written agreement of the Parties.
     The term “Third Party” will mean any natural person, corporation, general
partnership, limited partnership, joint venture, proprietorship, or other
business organization who is not a Party or an Affiliate of a Party to this
Agreement.

53